 GALPIN MOTORS, INC.Galpin Motors, Inc.andInternational Association ofMachinists,District Lodge 94 and Its AffiliatedLocalLodge2327.Cases31-CA-1264-1,31-CA-1264-2, and 31-CA-1264-3June 16, 1970DECISION AND ORDERBy MEMBERSMCCULLOCH,BROWN,AND JENKINSOn February 26, 1970, Trial Examiner MauriceM. Miller issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no-prejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and briefand the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Galpin Motors, Inc.,Sepulveda, California, its officers, agents, succes-sors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order, asmodified herein:1.Substitute the following for paragraph 2(a):"(a) Offer Robert A. Ruffino, Alexander Ross,and Sol S. Steelman immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivilegespreviously enjoyed, andmake themwhole for any loss of pay which they may have suf-fered by reason of the discrimination practicedagainstthem, consistent with the requirement setforth within The Remedy section of this Decision."4472.Substitute the following for the fifth indentedparagraph in the notice:WE WILL offer the employees named belowimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights andprivileges, and make them whole for any lossof pay which they may have suffered by reasonof the discrimination practiced against them.Robert A. RuffinoAlexander RossSol S. SteelmanTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICEM.MILLER, Trial Examiner: Uponcharges and amended charges filed on November26 and December 4, 1968, and duly served, theGeneral Counsel of the National Labor RelationsBoard caused a complaint and notice of hearing tobe issued and served on Galpin Motors, Inc.,designated as Respondent within this Decision. Thecomplaint issued March 14, 1969; therein, Respon-dent was charged with unfair labor practices affect-ingcommerce within the meaning of Section8(a)(1) and (3) of the National Labor RelationsAct, as amended, 61 Stat. 136, 73 Stat. 519. WithinRespondent's duly filed answer, certain factualstatements in General Counsel's complaint wereconceded; Respondent, however, has denied thecommission of unfair labor practices.Pursuant to notice, a hearing with respect to thismatterwas held at Los Angeles, California,between April 30 and May 2, 1969, both dates in-clusive,beforeme.The General Counsel andRespondent were represented by counsel; complai-nant Union noted its appearance through a businessrepresentative. Each party was afforded a full op-portunity to be heard, to examine and cross-ex-amine witnesses,and to introduce evidence per-tinent to the issues.Sincethe hearing's close, briefshavebeen received from General Counsel'srepresentative andRespondent's counsel; thesebriefs have been duly considered.Upon the entiretestimonialrecord, documentaryevidence received, and my observation of the wit-nesses, I makethe following:FINDINGS OF FACT1.JURISDICTIONRespondentraisesno question herein withrespect to General Counsel's jurisdictional claims.183 NLRB No. 58 448DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the complaint's relevant factual declarations,which havenot beencontroverted, I find thatRespondent was, throughout the period with whichthis case is concerned, an employer within themeaning of Section2(2) of the Actengaged incommerce and business activities which affect com-merce within the meaning of Section2(6) and (7)of the Act, as amended. Further, with due regardfor presently applicable jurisdictional standards, Ifind assertion of the Board's jurisdiction in this casewarranted and necessary to effectuate statutory ob-jectives.H.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists, DistrictLodge 94 and its affiliated Local Lodge 2327,jointly designated as complainant Union within thisDecision, is a labor organization within the meaningof Section 2(5) of the Act, as amended, which ad-mits certain of Respondent's employees to member-ship.III.THE UNFAIR LABOR PRACTICESA. IssuesWithin his complaint, General Counsel hascharged Respondent with Section 8(a)(1) and (3)violations, bottomed upon the firm's discharge andsubsequent failure or refusal to reinstate threesalesmen-Robert A. Ruffino, Alexander Ross, andSolS.Steelman-because they had joined orassisted complainant Union herein. The complaintfurther charges Respondent with certain specifiedconduct reasonably calculated to interfere with,restrain, and coerce its salesmen with respect totheirexerciseof rights statutorily guaranteed.Respondent generally denies any responsibility forstatements or conduct claimed to constitute Section8(a)(1)violations;regardingthedischarges,Respondent contends that Ruffino, Ross, and Steel-man were terminated, separately, for good cause.General Counsel counters with a contention thatRespondent's presently proffered reasons for ter-minating the salesmen designated must be con-sidered, really, pretextual.B.Facts1.Backgrounda.Respondent's businessRespondent, functioning in corporate form,maintains a Ford dealership in Sepulveda, Califor-nia; thisplace namedesignates a SanFernandoValley community, within the northwest portion oftheLosAngelesmetropolitandistrict.There,Respondentengages inthe retail sale of new andused motor cars and trucks. Respondent handlescomparatively few "fleet"sales.With respect to"single"carsaleswithintheLosAngelesmetropolitan district, the firm standssecond amongFord dealershipsin sales volume.Some 5,000 pluscars, new and used, are normally sold yearly.Respondent dealership employs some 170 peo-ple; this figurecompasses135 concerned with new-and used-car sales andservice.(Respondentlikewise maintains a restaurant, located on its busi-ness premises,which employs some 35 persons.)During the 6-month period with which this case isconcerned, Respondentmaintaineda 28- to 33-man sales force.Of this number, some 20 to 23 handled new-carsales primarily; there were 8 to 10 men who served,principally,within Respondent's used-car depart-ment.Throughout the period with whichthis case isconcerned, Herbert F. BoeckmannIIIwasRespon-dent's president and sole stockholder; he devoted,and continues to devote, full time to Respondent'smanagement.JosephCastagnafunctionedthroughout the same period-and still functions-asRespondent'sgeneralsalesmanager.UnderCastagna,RichardSweetand John Johnsonpresently serve as new-car sales managers forRespondent dealership. (During early 1968, whenthe developments with which this case is concernedbegan, John Billingsley had been one of Respon-dent's new-car sales managers. Later during theyear-so the record shows-he ceased work undercircumstances not herein material. Following aperiod of service with another Ford dealershipBillingsleywas rehired by Respondent; when thiscasewas heard, he was a new-car salesman.)Respondent currently employs two more salesmanagers,VitoG.Congelos and Joe Boggio,responsibleforused-car sales,withCongelosdesignated as the dealership's man in charge. Thesemen-together with two men responsible for sellinginsuranceon motor cars sold, plus the dealership'sleasingmanager-constituteRespondent'ssalesmanagementteam. Their several roles, with respecttomatters with which this case is directly con-cerned, will be discussed hereinafter.b.The union campaign beginsInFebruary 1968, complainant Union com-menced a campaign to organize Los Angelesmetropolitan area automobile salesmen. A citywide GALPIN MOTORS, INC.449campaign meetingwas held at Los Angeles' ShrineAuditorium. Six of Respondent's salesmen, plusGeneralSalesManager Castagna, attended.Shortly thereafter,duringRespondent's nextregularly scheduledsalesmen'smeeting,PresidentBoeckmanndiscussed complainant Union's cam-paign.The dealership'ssalesmenwere told, sub-stantially, that their right to attend complainantUnion'smeetingsand to make their own decisionwith respect to union membership would berespected.Boeckmann, however, declared thatRespondent's salesmen,within his view, did notneed unionization;he suggested, therefore, thatthey should adopt a so-called "wait-and-see"posture regarding the desirability of union member-ship.During the Februarysales meeting,Frank Colet-to, testimonially described for the present record asthen a salesmanager with Respondent dealership,remarked that "back in 1960," while in Respon-dent's hire, he had participated in some union ac-tivity, not specified, but that he had become "dis-enchanted" with unionization. (With respect toColetto's remark, the record reveals testimonialconflict. Sol Steelman, herein one of General Coun-sel'sthreeclaimed discriminatees, proffered arecollectionthatColettosaidhehadbeendischargedby Respondent's management "back in1960" because he had taken part in some union ac-tivity,and that he (Coletto) did not recommendsuch conduct. However, Christian Preussner (ChrisPrice), likewise a former salesman and GeneralCounsel's next witness, could recall no such "ex-plicit" statement by Respondent's purported salesmanager.With matters in this posture, the recordpresents a minor credibility problem-which, how-ever,may be considered representative of similarproblems presented throughout the present tran-script. Steelman testified forthrightly. His purpor-tedly straightforward recollection regarding Colet-to's remark, however, must be considered, withinmy view, reasonably subject to discount. SinceGeneral Counsel presently proffers him as vic-timized by discrimination, his technically "adverse"posture, and presumptive bias, vis-a-vis Respondentherein cannot be disregarded; his witness chairmemory-more than 1 year after Respondent'sFebruary sales meeting-could, conceivably, havebeen colored by somepost hocrationalization. Sucha possibility, with respect to Steelman's testimony,however-withoutmore-does not dictate cre-dence, necessarily, for Price's variant recollection.The latter's testimonial recitalwith respect toColetto's purported comment-though less dra-matic than Steelman's version-likewise lackedsomething. He was generally cautious, sometimeshesitant.Though presumably disinterested-so faras this case was concerned-he seemed, generally,ready to proffer tailored testimony, patentlyrefraining from formulations which might suggestpersonal hostility or resentment directed towardRespondent'smanagement. Nevertheless, despitesome suspicion that Price may have been trying towater down his testimony, reflection has persuadedme-following a review of both versions givenhereinregardingColetto'sremark-thathisproffered recollection with respect thereto meritsBoard credence. My determination rests primarilyon considerations of probability.Within my view,the likelihood that a presumptive "sales manager"with Respondent dealership would have spoken asfreely and forcefully as Steelman's testimony sug-gests-with Boeckmann present-must be con-sidered remote.) Nothing further of significance,with respect to Respondent's sales meeting, hasbeen reported. So far as the record shows, none ofRespondent's salesmen, during this February 1968period, became union members.ComplainantUnion'scitywideorganizationalcampaign, however, lay more or less dormantthereafter.No meetings were called for severalmonths.c.Subsequent developmentsIn April 1968, General Sales Manager Castagnahired Robert Ruffino and Alexander Ross for ser-vice as new-car salesmen. Both men, when hired,held complainant union membership; they hadjoinedwhile employed elsewhere, following theFebruary citywide union meeting previously noted.Nothing in the present record however, would war-rant a determination that their union membershipstatuswas known to Respondent's managementrepresentatives. (Ruffino, with whom Castagna hadworked at various times throughout a 20-yearperiod,washired-soCastagna'stestimonyshows-with the concurrence of Billingsley, thenRespondent's new-car sales manager and Castag-na's direct subordinate; Billingsley had, himself,known Ruffino for some 8 years. Ross, whomCastagna hired following a consultation with Con-gelos, had likewise been recommended-this timeby Johnson, then a used-car sales manager withRespondent dealership. Johnson had previouslyknown and worked with Ross for some 8 months;Respondent's general sales manager was told -soJohnson's testimony shows-that he thought Ross'personality would "fit" the dealership's store, thathe (Ross) was a gentleman, and that he would "fitin as a good salesman" with the firm.) Some timeduring late May or early June, Ruffino was trans-ferred, temporarily, to Respondent's used-car sales 450DECISIONSOF NATIONALLABOR RELATIONS BOARDstaff.Shortly thereafter-for reasons which will bediscussed subsequently-Ross was likewise reas-signed to used-car sales. After 4 weeks,Ruffino wastransferred back to new-car sales; Ross, however,remained a used-car salesman.No determination would be warranted, on thepresent record,that Ross' union sympathies weremade manifest during this period.The transcript,however,will support a factual conclusion-withinmy view-thatRuffino'sunion sentiments didbecome known.While a witness,Ruffino described a June con-versationwith Billingsley regarding Respondent'sbusiness,which"kind of drifted"into a discussionof unionization.According to Respondent's formersalesman,Billingsley declared,inter alia,that hehad "heard"Ruffino might be "in" the complai-nantUnion herein;Respondent'snew-car salesmanager-soRuffino testified-then commentedthat if anyone could become involved Ruffinocould,and that if he [Billingsley]ever heard suchnews,he would personally"blow" the salesman outof Respondent's place of business.Billingsley, sum-moned as Respondent'switness-when finallyqueried directly regarding this testimony-did notdeny a conversation with Ruffino during whichunionization was mentioned.With respect to hiscontribution,however,Respondent'spresentsalesmanand former new-car salesmanagertestified as follows:... the only thing I told Bob,Isaid,"Bob, Ihave known that you are a [obscenity signify-ing a person with a propensity for making him-self obnoxious]"and I said"Idon't want tohave any of this in this organization.[All] Iwant you to do is to sell automobiles and stayaway from the other salesmen and stop gather-ing in groups and just leave the other salesmenalone" ... .Before proffering this testimony, however,Billing-sley had been questioned by Respondent's counselregarding a later conversation which he purportedlyhad with Ruffino,followingcomplainant Union'scharge herein.In this connection,Billingsley hadsignificantlyblackguardedRespondent'sformersalesman,reporting that during the prehearing con-versation in question-which had purportedly takenplacebeforeBillingsley's recent resumption of saleswork with Respondent dealership-he had beenpromised a little "green stuff"should he providehelpful testimonial recollections. Summoned inrebuttal,thereafter,Ruffinocounteredwithrecriminatory testimony. Specifically, he declaredthat,during two prior conversations,Billingsley hadinitially described himself as gratified to learn thatRespondent'scourse of conduct was being chal-lenged; that he had promised help, should it berequested; that he had thereupon volunteered infor-mation regarding a presumably significant admis-sion which General Sales Manager Castagna hadpurportedly made, during a telephone conversation,regardingRuffino's discharge; but that he had,despite all this, rejected a request to testify regard-ingCastagna'sstatementforfearofbeingblackballed.Subsequently, so Ruffino testified,Billingsleyhad reversed his position and hadqueried "what it would be worth" should he pro-vide a tape recording of Castagna's purported con-versational concession or favorable testimony withrespect thereto. These tentative soundings, suggest-ing a willingness to be suborned, were-so Ruffinotestified-rejected.Neither Billingsley's denunciatory testimony norRuffino's recrimination-with regard to their recentconversation or conversations-struck me persua-sively.Respondent's witness has proffered a recitalin that connection which-when studied closely-stands revealed as bottomed substantially on sur-mise.And Ruffino's testimonial counterthrust cer-tainly reflects a lack of logical consistency and filesin the face of the probabilities. (Billingsley's pur-ported quotation of Ruffino's presumptive sug-gestion surely must be considered less than clear.He reported a purported statement by Ruffinowhich could reasonably have been construed mere-ly as the latter's candid observation thatBilling-sley's favorable testimony "could be worth a littlegreen stuff" so far as he [Ruffino] was concerned;Billingsley, however, volunteered a witness chair"guess" that Ruffino, rather, had meant to suggestthat he [Billingsley] would get some money. Suchtestimony-clearly subjective in character-wouldhardlywarrant a clear-cut determination thatRespondent's former salesman was trying to subornperjury.And Ruffino's somewhat disjointed rebut-tal testimony, considered in totality, struck me asmotivated primarily by pique over Billingsley's in-vidious suggestion.Within my view, Respondent'sformer salesman was merely trying to turn the ta-bles.) Their divergent recollections regarding theirJune conversation now in question, therefore, mustbe considered and reviewed directly. And-withdue regard for the logic of probability-I findmyself constrained to conclude that Billingsley'stestimony probably reflects their conversation moreprecisely.During June 1968, complainant Union'scampaign had become superficially quiescent;Respondent's management, therefore, presumablywould have no reason to feel threatened. Undersuch circumstances, Billingsleymight reasonablyhave considered it necessary or proper to suggestthat Ruffino refrain from open discussions related GALPIN MOTORS, INC.451to unionization during working hours. I consider ithighly unlikely,however,that he would have con-sidered it likewise necessary to buttress any suchsuggestionwithablatantthreatof possibledischarge.Therefore,Iconclude-consistently withBillingsley'stestimony-thatRuffinowasnotthreatened.Nevertheless,determinationseemsclearly warranted-bottomed upon the generalizedwarning which I find Respondent'ssalesman didreceive-thatRespondent'smanagement was, tosay the least,cognizant of his union sympathies. I sofind.2. Interference,restraint,and coerciona.Complainant Union's renewed campaignAfteraseeming 8-month lull, complainantUnion's citywide organizational campaign was reac-tivated;plans were made for a second meeting,scheduled for November 13 at Los Angeles' Em-bassy Auditorium at 10 p.mComplainant Union'sOctober 31 news bulletindescribed the scheduled conclave as Lodge 2327'sfirst regular meeting for members in good standingonly.Nevertheless, licensed automobile salesmenthroughout the Los Angeles basin were notifiedthat they could attend,contingent on their signing amembership application and paying complainantUnion's then current$10 organizing fee. Copies ofthe bulletin in question,plus a brochure entitled "ItIsYour Right As An American To Join The IAM,"were mailed some time during November'sfirstweek.Several of Respondent's salesmen-so therecord shows-received their copies by November7 specifically.b.Respondent's reactionOn November 8, while Ruffino and Castagnawere in consultation within the general salesmanager's office,Congelos entered, carrying com-plainant Union's news bulletin and brochure. Wav-ing the documents,he exclaimed,"Look what Ireceived in the mail.Isuppose they don't know Iam a manager,and this is a joke on them." Then-noting Ruffino's presence-he chivvied the latter,so I find,with a rhetorical declaration,"Isupposeyou're in the union,too" but then said nothingfurther.Ruffino leftCastagna'soffice.Shortlythereafter-so I find-thedealership'sused-carmanager likewise came out, still carrying complai-nant Union's bulletin and pamphlet.Directing him-selfspecificallytoRuffinoonRespondent'sshowroom floor, Congelos remarked,laughingly,that he supposed the latter was "the union's or-ganizer"withinRespondent dealership.Ruffinothereupon suggested that he consider complainantUnion'smaterial seriously,and noted that he could"writedown"whateverCongelosmight say.Respondent'sused-car manager,however,merelylaughed and departed.(These factual findingsderive directly from Ruffino's testimony,which Icredit in this connection.Congelos denied makingthe comments noted.His denials however,withinmy view, merit rejection.Throughout the presentrecord,Congelos stands revealed as frequentlygiven to barbed comment and rough humor; hiswitness chair demeanor,within my judgment, pro-videsmore than sufficient justification for suchcharacterizations.Thus, Ruffino's testimony-thatCongelos greeted him,twice, with challenging rail-lery-struckme persuasively.True,within thisDecision,the salesman's testimonial recital regard-ing his purported conversations with Billingsley hasbeen rejected.My credibility resolutionwithrespect to that testimony,however, does not derivefrom any conclusion that Ruffino's purported recol-lectionswere generally unreliable;Iconcluded,merely,that-regarding the particular matters thenin question-his recollection had been colored byrationalization.Well-settleddecisionaldoctrineteaches, clearly,that triers of fact may believesome, though not all, of a witness' testimony. Com-pareN.L.R.B. v. Universal Camera Corporation,179 F.2d 749, 754 (C.A. 2) in this connection.)Shortly thereafter,Ruffino sought Castagna'sconcurrence regarding a prepared appraisal withrespect to a possible trade-in vehicle.Castagna, so Ifind, thereupon stated,"You had better have thisjust right if you're a member of the union now. Iwant everything just right."The proffered appraisalwas, however, approved.(Castagna denied makingthe remark noted;he testified that he does"per se"do appraisals. He conceded,however,that on twoof three successive weekends(Friday,Saturday,and Sunday)he regularly relieves one or the otherof Respondent's two new-car sales managers, andthat-while functioning in their stead-he does rou-tinely review new-car"deals" which may involveprepared appraisals with regard to possible trade-invehicles. The record otherwise shows that Castagnawas working,pursuant to this schedule,during theweekend of November 8, 9, and 10. His denial re-garding the remark now under consideration hasnot been credited.)Later that same day-withcastagna,Ruffino,and Congelos, plus anothersalesman,once more present in Castagna's office-thedealership'sused-carmanager,so I find,resumed his purportedly bantering tactics. Ad-dressing Ruffino,Congelos reiterated,"Isee thisUnion is getting off the ground,and I suppose you427-258 O-LT - 74 - 30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDare organizer here." Ruffino, this time, vouchsafeda somewhat chaffy reply; he pleaded the FifthAmendment and refused comment. Castagna, how-ever-so Ruffino's credible testimony shows-theninterjected, "If I were you I would shut up, too."Their conversation then turned to company busi-ness.On November 13, the date of complainantUnion's scheduled Embassy Auditoriummeeting,Ross was working Respondent's early sales shift.Congelos asked him-so I find-whether he wasgoing to complainant Union's conclave; Ross, how-ever, proffered no reply. Later, that same day, Con-gelos summoned Steelman to his office; the latterwas requested to notify his fellow salesman thatCongelos was calling a used-car salesmen's meetingfor 10 o'clock that night. Steelman asked whetherRespondent's used-car manager was "kidding" withhismeeting call; Congelos declared, however, thathe was serious. (Steelman's testimony-which hasnot been contradicted in this respect-warrants adetermination that four or five of Respondent'sused-car salesmen were present, within hearingdistance, during this exchange. I so find.) Steelman,then, reminded Congelos that complainant Union'smeeting was scheduled for the same time; thelatter, however, replied that, "I know it, but we aregoing to have the meeting anyway." Steelman, withsupport from some of his fellow salesmen, then sug-gested that theirsalesmeeting be held forthwith, orpossibly by 8 o'clock that night. Congelos, how-ever, refused to considered these substitute sug-gestions.Some time later,Respondent'sgeneral salesmanager-who had heard "rumors" that Congeloswas scheduling a sales meeting-visited Respon-dent's used-car lot; he commented that he did notknow whether Congelos was joking or serious, butthat, if Respondent's salesmen were union mem-bers, they had a right to attend their union meeting.Castagna thereupon advised Respondent's used-carmanager-so his testimony,which I credit in thisconnection, shows-that, "If you are serious and Idon't know, why don't you schedule it [the salesmeeting] for another time." (My factual determina-tion, regarding this development, rests on Castag-na's testimony.The record does reflect Steelman'sdivergent recital that Castagna was told 80 percentof Respondent's salesmen were already union mem-bers, and that he then told Congelos, "Oh, let themgo.We will get rid of them later." And Steelmanwas-within my view-generally a reliable witness;his testimony was offered forthrightly, precisely,and, so far as I could tell, derived from his bestrecollection.However, his recital regarding Castag-na's threatening comment to Congelos, noted,struck me as reflectiveof hyperbole, derived fromafterthought presumably. Castagna had no reason,then, to consider complainant Union's renewedcampaign a source of concern for Respondentdealership;Steelman'stestimony, therefore, thatRespondent'sgeneral sales manager coupled hissuggestion to Congelos regarding the sales meetingwith a reference to possible future discharges,under the circumstances,suggests a strained reac-tion to complainantUnion'scampaign which Iwould find considerably less than likely.) While awitness-followingCastagna'stestimony-thedealership's used-carmanager purportedly couldnot recall whether he had been directed to cancelhisproposedNovember 13 sales meeting. Hedeclared, rather, that his direction to Steelman hadreally been given in jest; that he had merely beentrying to "shake up the troops" thereby; and thathe had never really meant to conduct such a meet-ing.There can be no doubt, however, that Steel-man, initially, took him seriously. Further, therecordclearlywarrantsadetermination thatRespondent's general sales manager considered themattersufficientlyseriousto countermand Con-gelos' putative directive, specifically.c.Complainant Union's meetingComplainant Union'sNovember 13 meeting washeld pursuant to schedule.Some six or seven ofRespondent dealership's salesmen were there. Theymay have been union members;the record showsthat, lacking prior membership,they would havehad to sign membership application cards, and thatthey would have had to pay a designated"organiza-tional"fee to procure admission.(Ross testifiedherein-credibly and without contradiction-thathe saw Respondent's salesman,Jerry Schnoeblen,present during complainant Union's meeting takingnotes.Schnoeblen however-designated for thepresent record,without challenge,asone ofRespondent's former new-car sales managers-wasnot summoned herein for testimony.Respondenthas proffered no contradiction whatsoever regard-ingRoss'recital in this connection.)During themeeting,there were nominations from the floor fora bylaws committee,responsible for drafting Lodge2327'sbylaws. Ross and Ruffino nominated eachother; Ross prefaced his nomination of, Ruffino, sothe record shows,with a lengthy speech.d.Subsequent developmentsThe following day-before,during,and followingRespondent's regularly scheduledsalesmeeting-the developments of the previous night seem to GALPIN MOTORS, INC.have been a general subject of conversationbetween Respondent's salesmen and managementrepresentatives.First, earlythat morning,so Ross'credible,undenied testimony shows,the latter ob-served Salesman Schnoeblen,noted as having beenpresent at complainantUnion'smeeting,conferringat lengthwithCastagna and Congelos;significantly,however,he (Schnoeblen)was not,thereafter,present doing Respondent's general sales meeting.And Castagna'sopening sales meeting remark, sothe recordshows,was, "Well, fellows,Iguess youlikemeetings.You had onelast nightand you haveone this morning."Later,during their discussion,someone askedwhetherRespondent'ssalesmenwould getThanksgiving Day off;Castagna, so Ifind,commented,"Well, when theunion comes inyou won't have to worryaboutit."And, when thesalesmeeting concluded,Congelos-presumablystillbemused-commented to Steelmanthat,"Ican't believeit.Five of my men went to the meet-ing. I can't understandhow they could do that tome." The record does not revealSteelman's reply.Congelos, however, further revealedhis sense ofperturbation.During a conversation laterthat daywith Ruffino,he commentedthat he had "heard"Ruffino wasa union officernow; thesalesman, sohis testimonyshows,greeted this comment with ashrug.And stilllater,during the day, Congelos wasseen wearingone of conplainant Union's buttons,which had been distributedthe nightbefore. (Whilea witness,Congelos did concede that he had, in-deed, procureda union buttonthat very day fromSchnoeblen, and that he had, for a time thereafter,worniton his lapel.) SeeingRoss, Congelos gibed,"Ross,look at my union button. Where's yours?"When Ross replied that his waslarger,Congelosdeclared, "Iam not even going to nominate you."The recordreflects no rejoinerby Respondent'ssalesman.Within a few days thereafter-during a social"gathering" at Howard Johnson's restaurant nearRespondentdealership,attendedbyPresidentBoeckmann,Castagna,Congelos,and SalesmenChris Price, DaveReza,and Sol Season,complai-nant Union'smeeting was still onetopic of conver-sation.Respondent'sused-car manager-so Pricecredibly testified-recited the names of varioussalesmen whohad attendedcomplainantUnion'smeeting.During a somewhatdisconnecteddiscus-sion of complainantUnion'smeeting and unionismgenerally, -which followed,President Boeckmannmentionedthat both Ross and Ruffino had beennominated for unionoffices;thenhe queried thesalesmen presentas to how they would like to haveRoss represent them in negotiationswith him. Thisquery, which,Boeckmann clearly conceived as rhe-453toricalmerely,was-so I find-reasonably calcu-lated to suggest that,within Boeckmann's view andpossibly that of his listeners,Ross would probablyprove a poor negotiator.3.Discriminatory dischargesa.The dischargeof Ruffino(1) Conflicts in testimonyOn Sunday,November 17, just 4 days after com-plainant Union'smeeting,Ruffino was dischargedby Respondent's general sales manager,personally.Their respective testimonial recollections with re-gard to this development-though mutually cor-roborative generally-differed in detail.Since thesedifferences in detail could,conceivably,be crucial,the testimonial recitals of both Castagna and Ruf-fino have been reviewed carefully and scrutinizedclosely.On November 17, Ruffino was, presumably,working Respondent's late shift. He testified that-having just returned from "lunch" about 5 o'clock- he was standing in Respondent'sshowroom,together with Salesman Chris Price,New-Car SalesManager Johnson, and one Nick Rosenthal, fleetmanager for another Ford dealership,when Castag-na approached and requested him (Ruffino) toproduce his salesman's"follow-up" records forreview.(The recordreflects some confusion withregard to those present. For example,Ruffino andCastagna designated Johnson as physically presenton Respondent's sales floor;Johnson describedhimself as seated within his "open"office nearby.Ruffino designated Rosenthal as standing togetherwith Price and himself when Castagna approached;Castagna,however,described Rosenthal as merelya personal visitor,who happened to become amember of the group, and thus happened to over-hear the conversation now under consideration,while in his (Castagna's) company. Further, coun-sel for Respondent presently proffers testimony re-garding this Ruffino-Castagna conversation throughSalesman Steve Wilson,whom no one else recallsas having been present. These testimonial discre-pancies regarding those present,per se,raise no sig-nificant credibility questions;they do suggest, how-ever, that-for both Ruffino and Castagna particu-larly-the passage of time may have dimmed recol-lection and fostered rationalization. The divergenttestimony regarding their conversation's substanceand subsequent developments has, therefore, beencarefully reviewed.) According to Ruffino, Castag-na looked a little bitter,while declaring that hewished to see Ruffino's"follow-up" records then 454DECISIONSOF NATIONALLABOR RELATIONS BOARDand there.When the salesman asked Castagna,then,what"follow-up" records he wished to see,Respondent'ssalesmanager purportedly replied,testily,"Don't get smart with me or you will beworking down at Ray Bros.Ford tomorrow." Ruf-fino further testified that:he thereupon repeatedhisquery regarding what Castagna wished toreview;he was told merely to produce his "follow-up" records;he went back to his desk and pickedup the first thing he could find-which happened tobe his so-called"appraisal"book within which datawas recorded regarding the trade-in cars which hismost recent customer contacts had proffered-forsubmission to Respondent's general sales manager;but Castagna promptly returned the book,declar-ing it was not a complete"follow-up" system. Ac-cording to Respondent's salesman,Castagna didnot further explain his book'srejection. (Thepresent record clearly warrants a determinationthat Respondent'smanagement has, for some years,strongly pressed its salesmen-particularly new-carsalesmen-to maintain and rely on"follow-up"records.Specifically,Respondent's salesmen havebeen requested to prepare and maintain some sortof notation system or record covering prospectivecar buyers,possible first-time customer contacts,and possible"repeat"customers.With respect tosuch conceivable sales prospects,Respondent'ssalesmen have been requested to note names; ad-dresses;telephone numbers;the new-carmodelline, body style,and color regarding which some in-terestmay have been manifested by the persondesignated;the make,model,and model year oftheir possible future trade-in cars; plus other rele-vant data which might bear on their status asprospective customers.Periodically,Respondent'smanagement-duringregularweeklysalesmeetings-has stressed the value of such detailednotes;dealership salesmen have been told, re-peatedly,that such records, when properly main-tained,constitute a valuable customer prospect file,which should be "worked"through repeated con-tacts,looking toward possible future sales. Thus,when Castagna requested Ruffino to produce his"follow-up" records, he was really requestingRespondent's salesman to produce his file or bun-dle of notes regarding prospective customers.) Thisrejection,according to Ruffino's recollection, ter-minated their conversation for the moment;Ruffinotestified that he left Castagna'soffice without rais-ing any further questions.Regarding this particular verbal confrontation,Respondent's general sales manager proffered somesignificantlydifferentrecollections.Thus,hetestified that:he requested Ruffino to produce his"follow-up" records for review;Ruffino,instead,replied,"What's that?"suggesting a complete lackof comprehension with regard to Castagna'smean-ing; the salesman was then told Castagna wishedhim to produce those records which Respondent'smanagement usually talked about in sales meetings;he was requested once more to bring such records,plus his owner'sfile, intoCastagna'soffice;hethereupon repeated his query,"What's that?" verysarcastically;Ruffino was,again,requested merelyto produce his records promptly;shortly thereafter,Respondent'ssalesmanproduced his appraisalbook;and, when asked whether this was his sole"follow-up" record,he replied,"I sell everyone Italk to.Ireally don'tneed a follow-up record. Ihave thrown all my records away."While a witness,Castagna commented-by way of explanation-thatRuffino's so-called appraisal book could not reallyfacilitate future sales"follow-up" contacts, sincethe data therein merely pertained to possible futuretrade-in cars,without any references to new-carmodels which particular prospective traders mightwish to purchase.Continuing,Castagna testifiedthat:Ruffino was asked whether this was all he had;and the salesman then stated the book was all hehad readily available,but that he had his owner'sfile at home.Respondent's general sales manager-according to his testimony-declared,"That is aheck of a place for an owner's file to be"with thedealership'scurrent business so slow. He notedthat-though Ruffino might be"hittinga littlegood"currently-he had managed no more than 2good months since his hire.Ruffino was told-soCastagna testified-that his "follow-up" recordscould not be considered sufficient;he was furthercriticized for reporting that he had thrown awaysuch records.With respect to subsequent developments, therecord reflects further divergencies.Returning toRuffino,Respondent'ssalesman testified that: hereturned to Castagna'soffice some 10 to 15minutes later;he asked Castagna whether Respon-dent'smanagement was installing some new type of"follow-up" program;he further queried Respon-dent's general sales manager regarding what "fol-low-up"records he wanted,since he(Ruffino) didhave some loose, noncollated"follow-up" noteswithin his desk;and he found Castagna very bitter,and concluded that his currently maintained "fol-low-up" records would not be considered satisfac-tory.Therefore-soRuffinotestimoniallydeclared-he did not pursue the subject but, rather,requested Castagna to say whether he was beingdischarged.Castagna then replied-so the salesmanrecalled-that he would have to let Ruffino go. Re-garding the balance of their conversation,Respon-dent's former salesman proffered the following GALPIN MOTORS, INC.455recital:That he did mention his relevant recordsand requested time to get them organized,but thefocus of conversation then shifted to Castagna'sdecision regarding his termination;that he (Ruf-fino)was "very upset"since he considered his salesrecord for the current month,before November 17,sufficiently good to suggest the possibility that hecould have qualified for Respondent'smonthlysales prize;that he pleaded for his job, therefore,without success;that Castagna then designated adocument lying on his desk,within which Respon-dent's entire new-and used-car sales force rosterwas listed with 10 names circled,saying that he(Castagna)was being pressured to let these mengo; that Respondent's general sales manager finallysuggested Ruffino could return in 2 weeks andrequesthis job back;but that Respondent'ssalesman described himself as not the type of per-son who would plead for rehire,under such circum-stances.Continuing,Ruffino testified,finally, that:I said,"Let's face it,Chuck. Was it because Iwas organizing the union here in GalpinFord?"Inwhich he replied,"That is part ofit." ... I told Mr. Castagna that I was going togo to the union because I felt he terminated mebecause of union activities,and he saidsomething about the union giving him a littlebit of pressure.I said, "I don't know."He said,"Lots of luck."We left in a friendly term withourselves shaking hands and him offering tobuy me lunch any time I came back.Castagna'spurported recollection differed.Withrespect to this portion of their conversation, first,we may note that Respondent's general salesmanager did not recall a break during which Ruf-fino left his presence.He testified,rather, that:their single conversation continued;Ruffino wastold he was being"let go" with a recommendationthat he seek work with some other dealershipwhere he might learn to keep and rely upon "fol-low-up"records; Ruffino voiced surprise regardingCastagna's decision to dismiss him because of theirlong friendship,he was told he was doing both him-self and Respondent dealership an injustice becauseof his failure to keep records and that he had madeRespondent's general sales manager look ridiculousthroughhis"insubordination"displayedonRespondent'sshowroom floor;and"Ruffino,nevertheless, requested a chance to remain untilthe current month'send,since he felt confidentthat he could qualify for that month's sales prize;but that his plea was rejected."Castagna conceded that,during this conversa-tion,there had been a sales force roster on his deskwith a number of names circled.He recalled mak-ing a statement that he was"under the hammer"since President Boeckmann had requested him totalk to certain salesmen-designatedwithin theroster-whose record showed sales of 12 or fewercars during October,the previous month-for thedouble purpose of determining why their sales weredown,and warning them that they might be subjectto termination thereafter should their sales produc-tion continue low. (Ruffino was-so the recordshows-within the group of 10 men whose nameshad been circled on the document in question,Respondent's sales summary record for October1968.) Respondent's general sales manager, how-ever,denied making any direct declaration that hewasunderpressure,currently,toterminatedesignated salesmen. Then,with regard to Ruffino'sfinal remarks, Castagna ultimately testified as fol-lows:... and he said"we have been friends for along time,so just between you and me I havean opportunity to go to work for the Union andIam going to tell the Union you fired me forUnion activity and they will welcome me withopen arms"and I said "I don't follow you,Bob, what do they mean they will welcome youwith open arms."He said "they will." He said"I can get a job with them and they will pay me$250 a week plus expenses to go to the dif-ferent dealers and try to organize salesmen." Isaid that if this is what you want to do, goahead and do it.Respondent'sgeneral sales manager conceded aquery by Ruffino as to whether his union sym-pathies had had "anything to do" with his termina-tion.While a witness,however,Castagna deniedmaking any concession whatsoever in that regard.He testified that Ruffino was,rather, told, "Bob, Ihave known you for too long for something likethat to come in the way of friendship.You havemade me look like an ass in front of men out thereand then you come in with an appraisal book andno type of follow-up at all,what the hell can I do. Ihave to let you go."Ruffinowas further toldspecifically-soCastagna testified-that his in-volvement with complainant Union had nothing todo with his discharge.(2) Credibility resolutionsThe respective testimonial recollections of Ruf-fino and Respondent'sgeneral salesmanager-which have just been summarized-present severalserious, direct conflicts which must be resolved.This task, within the context of the present record,may justifiably be described as fraught with con-siderable difficulty.Determinations with respect to credibility mustnecessarily derive from a trier of facts considered 456DECISIONSOF NATIONALLABOR RELATIONS BOARDjudgment with respect to more than one factorpresented by the relevant record. SeeCasa GrandeCotton Oil Mill,110 NLRB 1834, 1845-46, for ageneral discussion. Still, with relevant and materialfactors in mind-so far as some particular recordmay reveal them-clear-cut dispositionswithrespect to credibility problems can rarely be facile-ly reached. However dispassionate triers of factmay wish to be-no matter how carefully they maytry to discover what really happened-they cannot,reasonably, consider themselves divinely ordainedor qualified to pronounce final truths. Their deter-minations therefore-so my late colleague, TrialExaminer Leedom, once noted-can merely "standin" for the facts. Such being the case, reasonablemen may frequently differ, both with regard to par-ticular credibility resolutions, and with respect torequired factual determinations, premised uponconclusions regarding where the testimonial pre-ponderance lies. Triers of fact, therefore, can butuse their best judgment.The present record, considered in totality, con-strains me to conclude-somewhat diffidently, per-haps, but with requisite finality, nevertheless-thatboth Respondent's former salesman and Castagnapossessnomore than partial recollections,presently, regarding the specific conversationalgambits which preceded Ruffino's discharge. Withrespect to both men, further, I find myself per-suaded that subconscious rationalization may wellhave colored memory.Necessarily, therefore, the record within my viewcalls for factual determinations based, not on pin-pointed testimony which one particular witness,deemed generally credible, may have proffered, buton some reasonable synthesis, derived from thecomplete testimonial record, with due regard forthe natural logic of probability. Cf.Phaostron In-strument and Electronic Company,146 NLRB 996,enfd. 344 F.2d 855 (C.A. 9); cf.SoutheasternMotor Truck Lines,113 NLRB 1122, 1124-27, cit-ingN.L.R.B. v. Universal Camera Corporation,179F.2d 749 (C.A. 2). My determinations, herein, havebeen derived from such a synthesis; whenevernecessary, however, reasons for particular factualconclusions will be noted.First:Was the salesman's initial response-whenconfronted with Castagna's request that he producehis "follow-up" records for review-really challeng-ing and sarcastic? With due regard for the record,this trier of fact remains persuaded that such acharacterizationwould reflect hyperbole. True,Ruffino's testimony with respect thereto does sug-gest that he may not have taken Castagna's firstrequest seriously. The purportedly responsive querywhich his particular testimony reveals, "What fol-low-up, Chuck?" may well have been profferedwithasomewhatnonchalant,flippant,orlightheartedmanner-perhaps, even, suffused withraillery. I am satisfied, however, that Ruffino wasneither deliberately sarcastic (in the sense of beingcuttingly hostile or contemptuous) nor defiant. Norcan I conclude that his queries were consciouslycalculated to convey some completely "pretended"lack of comprehension, with regard to Castagna'srequest;hewas not, within my view, beingdeliberately refractory. (The record clearly showsthatRespondent'smanagement had, throughoutRuffino's period of service, repeatedly stressed thedesirabilityofmaintaining so-called "follow-up"records, current owner files, and prospect files-particularly for new-car salesmen. And Respon-dent's defensive presentation, which has not beenchallenged in this connection, further warrants adetermination that-for at least I week, possiblylonger, before Ruffino was requested to produce hisrecords-the dealership's general sales managerhad been calling on various salesmen to producetheirpersonal records for review, following arequest from President Boeckmann that Castagnacheck the performance of Respondent's lessproductive sales personnel.Within such a context,Castagna's testimonialprofession of belief that Ruf-fino had reallypretendedlack of comprehension-when confronted with a demand for "follow-up"records-carries no present persuasion. Such apretension would have been both defiant and futile.So far as the record reveals, however, Ruffino hadbeen given no cause, real or presumptive, for defi-ance manifested through such pretence. Further,his generally "correct" restrained demeanor-bothwhile testifying before me and while listening toothers testify-would hardly warrant a conclusionthathe possessestemperament so volatile that hewould, willy-nilly, have proffered a futile and defi-ant reply when confronted with Castagna's request.With due regard for the record, considered intotality, I am satisfied, shortly, that he would nothave deliberately "baited" the dealership'sgeneralsales manager gratuitously.Castagna's presumptiveconclusion, that he did so, must be rejected.)Withinmy view, therefore, Castagna's reaction,when he was confronted with Ruffino's clearly"chaffy" response, really reflected hypersensitivity.There can be no doubt that Respondent'sgeneralsalesmanagerdid construe Ruffino's deportmentcritically; I so find. Further, however, I consider adetermination warranted that Castagna's manifestresentment represented something more than areasonably justified response. (This, despite ChrisPrice's witness chair concession that, during a sub-sequent conversation with Ruffino in Castagna's GALPIN MOTORS, INC.presence, he (Price) had declared his personal viewthat the salesman's conduct had left Castagna withno choice.) The real significance of the salesmanager's reaction will be considered,. further,within this Decision.Second:DidRuffino subsequently display adisrespectful nonchalance when Castagna told himthat his trade-in car appraisal book could not beconsidered a proper "follow-up" record? Thepresent record, certainly, would warrant a conclu-sion that Respondent's salesman did not reallymaintain a well-organized prospect file, or readilyusable records; clearly, Castagna's request that heproduced such materials, forthwith, found him non-plussed.Under such circumstances,Ruffino'stestimony-that he merely seized the "first thing"he could find; that he presented his appraisal booktoRespondent's sales manager; and that he thenleftwithout a reply when the latter rejected hispresentation-rings true. Castagna's witness chairsuggestionthatRuffino promptly disclaimed anyneed for "follow-up" records-declaring, further,that he had thrown his records away-merits rejec-tion within my view. Respondent's salesman did notstrikeme as disposed to reckless bravado; con-fronted with a recital, therefore, which substantiallysuggests that he countered Castagna's request withresponses calculatedmerely to exacerbate theirconfrontion, gratuitously, I must reject such a possi-bility as remote. Further, note should be taken thatCastagna's testimony-with respect thereto-lacksconsistency. First, he purportedly recalled that Ruf-fino promptly claimed to have discarded "all" hisrelevant records; then, he testified that Ruffinoclaimed to have some such records, particularly hisowner's file, at home. With matters in this posture,Iconclude that Castagna's testimonial recital-re-garding this portion of the conversation now inquestion-reflects memory colored by afterthought.Third:Did Respondent'sgeneral sales managerspecifyhisreasonorreasonsforRuffino'sdischarge?Substantially,Respondent's salesmantestified that-within a context of discussion re-garding the dealership'sso-called"follow-up"record program-he (Ruffino) first asked whetherhe was being terminated,and that Respondent'sgeneral salesmanager-without further particu-larizing his reasons-merely responded affirmative-ly.Castagna'stestimony,considered in totality,would warrant a determination,however, that he(Respondent's general sales manager)broached thesubject of discharge;thatRuffino, pleading forreconsideration,mentioned their long friendship;that he (Castagna)then cited Ruffino's failure tomaintain proper "follow-up" records, while declar-ing further that the salesman's "insubordination"which had been manifested on Respondent'sshowroom floor had made him look ridiculous. Re-457garding this portion of their conversation,Castag-na's testimony may, within my view, be credited.Ruffino's suggestion that Respondent'sgeneralsales manager, during a relatively lengthy conversa-tion,proffered no specific statements-calculatedto justify discharge-strikesme as hardly likely.Their verbal confrontation,clearly, took some time.Castagna was-so I have found-both professedlyresentful and distressed.Under such circumstances,testimony which suggests that he failed to profferany specific reasonfor Ruffino's termination runscounter to probability, within my view. Ruffinodid testify, finally, thatRespondent's generalsalesmanager- during their conversation- said,generally, that"the pressure was on him" to ter-minate certain salesmen.Considered in context,however,Castagna'sdenial regarding this pur-portedremarkmeritscredence.(Ruffino'stestimony,relative to this portion of their conversa-tion,lacks certainty.First,he quotedhimselfasquerying Castagna with respect to whether he(Respondent'sgeneral sales manager)was underpressure.Then,he chargedCastagnawith thequotationnoted.Further,RuffinopinpointedCastagna's purported comment as directed toward10 specific salesmen,whose names had been cir-cled on Respondent'sOctober sales departmentroster.The record with regard to this document,however,will support a determination, merely, thatRespondent'sgeneral sales manager-pursuant toPresident Boeckmann's direction-had circled thenames of 10 salesmen with whom he proposed todiscusspoor sales performance.No conclusionwould be warranted,however,that he had beendirected to discharge them forthwith.Upon thepresent record, I consider it less than likely thatCastagna would have,deliberately,misstated oroverstated his list's purpose.)Thus, any determina-tion- conceivablyderivablefromRuffino'stestimony-thatRespondent'sgeneralsalesmanagermerely said the salesman was beingdischarged because he (Castagna)was functioningunder "pressure" from unspecified sources mustbe dismissed as lacking credible record support. Iso find.Fourth:Did Castagna concede that Ruffino'sdischargewas partially bottomed upon his par-ticipation in complainant'sunion organizationalcampaign? The divergent testimony which Castagnaand Ruffino have proffered-regarding this portionof their conversation-clearly presents a crucialcredibilityquestion.With respect thereto, thewhole record-reviewed with due regard for thosefurther judgmental clues which a trier of fact'sdirect observationsmay provide-persuades methat Ruffino's recital, in this connection,merits cre-dence. I note, first, that Respondent's general salesmanager-when he first learned that complainantUnion had scheduled a second citywidemeeting-had suggested to Ruffino that union members 458DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be required to have"everything just right"when presenting trade-in deals for his concurrence.Further,Inote Castagna's subsequent suggestionthat Ruffino would be well advised to maintain adiscreet silence regarding his union sympathies.Such comments,though not necessarily probativeof strong antiunion bias, certainly provide some sup-port for a determination that Castagna'spriorknowledge regarding Ruffino'sunion proclivitiesmay well have contributed to conditioning his reac-tionduring their final talk; I so find. True,Respondent'sgeneral sales manager-while con-ceding that Ruffino had asked whether his unionsympathies had "anything to do"with his termina-tion-did testify that Respondent's salesman wastold "something like that"would not have "comein the way"of their long friendship.His furthertestimony, however,regarding his purported coun-terstatement-that,despite their long friendship,his decision had been dictatedmerelyby Ruffino'sfailure to produce proper"follow-up" records, cou-pled with conduct calculated to make him (Castag-na) look ridiculous-fails to persuade.Upon theentire record,plus observation of both witnesses, Iam satisfied thatRespondent'sgeneralsalesmanager did-during the conversation now inquestion-concede a further reason.(Inote,interalia,the fact that Castagna and Ruffino were, con-cededly, friends of long standing; the fact thatRespondent'smanagement had never,previously,defined precisely what files,notes, or other recordswould be considered sufficient,and had never,previously,dismissed a salesman for deficient orpoorly kept"follow-up" records;and the fact thatno dealership salesman had even been warned,previously,that deficiencies with respect to themaintenance of such records would be considered aground for discharge.Ifurther note the fact thatrough,heavy-handed banter seems to have beentoleratedwithinRespondent dealership;plusmyfinding,previously noted,that Ruffino's showroomfloor reaction,with respect to which Castagnaprofessed resentment,could not reasonably havebeen considered grossly demeaning or defiant. Withthese factors in mind,Icredit Ruffino's testimony,therefore,that Castagna-when queried directly-realistically found himself constrained to justifyRuffino's terminationby concedinga furthermotivation for his discharge decision.)Thus Ifind-consistently with Ruffino'stestimony-thatCastagna, when confronted with a direct question,did finally concede that Ruffino's participation incomplainantUnion'scampaignhadpartiallymotivatedhis discharge decision. Castagna's furtherdeclarations,that Ruffino had-during their con-versation-fully disclosed a plan to charge Respon-dent with statutorily proscribed discrimination, fol-lowing which he would"get a job"with complai-nant union organizing salesmen,carries no persua-sive thrust.Iconsider it rather less than likely that,within a context of strained conversation culminat-ing in discharge,Ruffino would have spoken thusfreely regarding his future plans; Castagna's pur-ported recollection regarding this portion of theirconversation,therefore,struckme as mere em-bellishment,profferedtoprovidesome ver-similitude for prior disclaimers.(3) Subsequent developmentsDuring Respondent's regularly scheduled Mon-day, November18, sales meeting(held 1 day afterRuffino's discharge),Castagna announced that hehad been constrained to release an employee,whom he had known personallyfor 25 years,because he didn'thave his sales "follow-up"recordswhen requested.Respondent's general salesmanager then declared-soSteelmancrediblytestified-that"If you guyswant to beproductiveprofessionalsand want to be union men,you hadbetter get on the ball and act like professionals."(Emphasis supplied.)Steelman'stestimony,withrespect tothis remark,has not been denied.b.The dischargesof Rossand Steelman(I) Respondent's expansion programFor several months-between June and October1968, specifically-theRespondent dealership'ssales force had been growing;during the period inquestion,itexpanded from 28 to 33 salesmen.Despite some significant turnover,Respondent'snew-car sales force rose from 20 to 23, while used-car salesmen grew in number from 8 to 10. (DuringOctober, particularly, Respondent hired or rehiredsix salesmen:fivewere hired for new-car salesand one for Respondent's used-car department.Three salesmen,one for new cars and two for usedcars,leftRespondent'spayroll,permanently ortemporarily.)During this period, further,Respon-dent's management was planning a physical expan-sion for its used-car department.The dealership'sused-car lot was being moved across the street, to anew, larger location;preparatory thereto, new of-fice facilities for Respondent's used-car sales staffwere being constructed.These facilitieswereplanned-so the record shows-to provide officespace for the department's 2 managers,plus a salesforce which might number as many as 12 men.Early in November,some 7 to 10 days beforecomplainant Union's campaign meeting,Respon- GALPIN MOTORS, INC.dent's used-car sales force was summoned to meet.The purpose of their meeting-so Ross and Steel-man credibly testified-was "to work out a newwork schedule and to choose offices" withinRespondent's new facility, which would be openingshortly.The used-car salesman then in Respon-dent's employ-with Ross and Steelman both in-cluded-were assigned their future offices based onseniority; no definitive work schedules were, how-ever,thenpromulgated.During the meeting,further, the subject of Respondent's desire to findmore salesmen was discussed. Congelos, so I find,specifically asked those present whether they knewany good used-car salesmen they could recom-mend, who might wish to work for Respondentdealership. (While a witness, Congelos did notdirectlydeny this recital.He did testify thatRespondent dealership was generally reputed to bea good place to work; that he frequently receivedvolunteer employment applications from salesmenworking elsewhere; that such applications were nor-mally retained, for some time, in his desk; and thatRespondent's management, therefore, never reallyhad to solicit applications. The record does show,however, that-sometime following the specificeventswithwhich this case is concerned-thedealership did advertise for salesmen within a SanFernando Valley newspaper. Upon this record, cou-pled with my observation of Congelos' witness chairdemeanor previously noted, I conclude-con-sistently with Ross' and Steelman's testimony-thatRespondent's used-carmanager did solicit thedealership's sales staff either to provide the namesof possible salesmen or to suggest that suchprospects file applications.) Further, during themeeting salesman Glenn Williams, whose produc-tion for several months had been relatively low,asked Congelos whether Respondent was then con-templating that "low men" would be terminated?He was reassured-so I find-that low sales produc-tion would not be the "only reason" determinativeof possible discharge. Williams could not-while awitness-recall whether Congelos then "itemized"some grounds which might trigger a termination;Ross and Steelman, however, testified-credibly,within my view-that he (Congelos) said low salesproducers would not be terminated unless theywere, concurrently, considered chargeable withmisconduct or some dishonest practice. The subjectdoes not appear to have been pursued.(2) Thesales managers'meetingEveryWednesday,throughout the period withwhich this case is concerned,Respondent'smanagement"team"regularly met-with PresidentBoeckmann normally present-todiscussthe459dealership's business problems; this group includedRespondent's several "department" heads. Follow-ing this "general" conference, Respondent regu-larlyconveneda sales managers'meeting.Thisgroup, previously noted within this Decision, com-passed Castagna, Respondent's two new-car salesmanagers,Congelos, the dealership's second used-car manager, and two"insurance" men, plus thedealership's leasing manager.OnWednesday,November 20-so PresidentBoeckmann testified-these men met to discussRespondent's possible need to hireadditionalsalesmento staff the firm's new, about-to-be-ac-tivated, used-car lot. (Accordingto Boeckmann,Respondent's management was then considering"going from eight to ten or whether we would needtwelve" salesmen to handle the dealership's pro-jected sales volume. In fact, Respondent alreadyhad-during the previous month-raised to 10 itsroster of used-car salesmen.) A discussion followed,so Respondent's president testified, with respect tovarioussalesmen,their performance, capabilities,and potential. The present record-which reflectslittlemore than some minor variations between thetestimony of Respondent's several witnesses, bot-tomed upon their differences in recollection-willwarrant a determination that, while the "entiresales force" was purportedly reviewed, most of thesales managers' time was spent discussing five men.(No more than three of these-Ross, Steelman, andWilliams-were used-car salesmen. The two othersprincipally discussed, LarryWeisberg and RobertCheney, were, so far as the record shows, new-carsalesmen.)Weisberg's purportedlylow salesproduction wascanvassed.New-CarSalesManagerSweetrequested a chance to work "personally" withWeisberg, however,sincehe felt thesalesman had"good"potentialand had developed "outside"sales; this request metwith the group's concur-rence.Cheney'smanager-whileconceding thesalesman's relativelypoor record due partially tohis diffidence in approaching "walk-in" showroomvisitors-requesteda chance to work with himbecausehe feltthat"over thelong pull" Cheneycould developinto a good man; this request waslikewise granted.Williams, with a previously poorsales record,was likewise discussed;Boeckmann'stestimony suggeststhathis retentionwas con-sidered,however,becausehe had previously been atop salesmanwith other dealerships; because hehad been in management;becausehe had businessknowledge; and because"we" felt that his potentialfor thedealershipcould be "very" good. WithrespecttoRossandSteelman,PresidentBoeckmann's final testimony reads as follows:In the discussion when we came to Mr. Ross'name, Mr. Congelos recommended dismissal 460DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause he felt that Mr. Ross did not have theability to learn the automobile business suffi-ciently, and properly carry on his duties as anautomobile salesman in our establishment. Hewas backed up in his thinking and his remarksby Joe [Boggio). Joe also felt-in fact voicedthe opinion that Mr. Ross required a tremen-dous amount of personal attention. There weresimilar commentsby the othermanagers whohad been familiar with Mr.Ross in theestablishment so it was decided to terminateMr. Ross with all managers in concurrence.When we went to Mr.Steelman,the discussioncame up then and I honestly don't recallwhether I brought it up initially or Mr. Con-gelos did, but we had been having these com-plaints again about him interfering and usurp-ing the role of the managers in interfering inthe business of the salesmen. Mr. Steelman hadconstantly questioned the manager's position.In other words, anything the manager said wasquestioned in a very negative way, apparentlyon the basis that management had made anerror or that management was carrying ontheir functions incorrectly. He was constantlyinterfering with other salesmen in their duties,complaining to them. He complained, fromwhat was told to me, regarding sales contests;he complained regarding work shifts; he com-plained regarding every aspect of the businessthat he came into contact with, so the questiondid come up then as to whether Mr. Steelmanshouldbe terminated.The consensus ofopinion was ..backed up by many, manymanagers ... actually it ended with all favoringthe dismissal of Mr. Steelman.Respondent's monthly records of sales performancereveal that two more salesmen-Welch (used cars),and Zimmermann (new cars), specifically-showedlow sales performance records statistically com-parable with those of Cheney and Williams. Welch,with a 4-month average level of sales considerablybelow Respondent's presently declared norm, hadpreviously been discharged on November 8 andrehiredNovember 18. The present record, how-ever, gives no indication that the wisdom of hisrehirewas canvassed during thesalesmanagers'conference now under consideration. Zimmer-mann,with a 2-month record considerably belowRespondent's purported standard, likewise does notappear to have been discussed.(3) Thedischarge of RossLater on November 20-which happened to bethe day when Respondent's used-car departmentwas moved-Ross was summoned to Congelos' of-fice;Castagna was there. Respondent's generalsalesmanager told Ross that his sales productionrecord was low, and that Respondent would have tolet him go. The salesman-stating that he was mostamazed, and that he did not think he had done toobadly-protestedRespondent'sdecision.Histestimony, which I credit in this connection, revealsthat Castagna thereupon asked him how many saleshe (Ross) then had for the current month; Ross ex-pressed the belief that he had "about five or sixcars out" for this period. Castagna then asked whatRoss had during the previous month. The recordshowsRoss replying again,thathe had sold"about" four or five; his testimony regarding hisresponse, however, may reflect a misunderstandingon his part with respect to the purport of GeneralCounsel's question. (The record does show, other-wise, that Ross' name had previously been "cir-cled" on Castagna's copy of Respondent's Octobersales summary; he (Ross) had been credited with10 sales that month. Despite Castagna's concededprogram for personally reviewing the performancerecords of low producers-which he had startedtwo weekends previously-nothing in the presenttranscript would warrant a determination that Rosshad been contacted, or that his October salesrecordhad-before then-been reviewed byRespondent's general sales manager.)Congelosthen joined the conversation. He noted, "Well, weneed men who can write at least 15 deals a month,and I have no time to help. I have no time to helpthem." Ross protested that Respondent's used-cardepartment had never reached such a level of salesperformance.Their conversation, however, ter-minated with Congelos declaring his readiness togive Ross "one of the best references" and to buyhim a drink.(4) The discharge of SteelmanSteelman'srecord reveals two service periodswith Respondent dealership. His first period hadrun from February 1967 to April 23, 1968; on thelatter date-following anargumentwithBillingsley,thenanew-car salesmanager-he had beendischarged.Steelman's testimony regarding this ter-mination, which stands in the record without con-tradiction, reads as follows:Ihad an argumentwith ... Billingsley ...which had nothing to do with the agency or thebusinessof the agency. He spoketome in aderogatory manner, in derogatoryterms, in away I didn't like, and I answered him in thesame manner.And he said, "get off. You arefired." I said, "You can't fire me." He said,"Yes, I can." GALPIN MOTORS, INC.However, Klindt, then Steelman's direct supervisor,told him to "stick around" and declared that hewouldstraightenoutmatters.Followingamanagers' meeting the following Saturday, Billing-sley again told Steelman he was terminated. Some 4dayslater,however, Congelos telephoned him, andreported that he could resume work if he firstapologized to Billingsley.Steelman thereupontelephonedRespondent'snew-carmanager athome, said he was sorry, and was told to come backto work.Within a few days, however, Castagna told Steel-man that he was again discharged, because he hadbeen rehired without a prior clearance from Pres-ident Boeckmann, contrary to Respondent's nor-mal practice.On July 10, following a 2-1/2-month break,Boeckmann did rehire Steelman. The presentrecord, with respect to their conversation, revealslittle.Steelman's testimony, which I credit, war-rants a determination, merely, that the two mendiscussed"various things" regarding salesmanship.Inter alia,Boeckmann commented,"It is not whatissaid. It is who and how you say it." Steelmanreplied, however, that he did nothing different thanothers did.Boeckmann first requested Steelman tocome back the following day. Then, since their con-versation was being frequently interrupted by vari-ous people who were entering and leaving his of-fice, Respondent's president told Steelman, "Don'ttake up any more of my time. Go out and seeGeorge. Get a schedule and go back to work."When asked whether Boeckmann had further toldhim to "keep [his] nose clean" Steelman could notrecall, but conceded that Respondent's presidentmight have done so.Respondent's move to its new "used car" lot wasmade on the morning of November 20. Steelman,though scheduled to work a shift beginning at Io'clock that afternoon, voluntarily reported at 9:30and helped drive cars from the dealership's old lotto the new one. He had not been requested to per-form this service.Later, about 4:30 that afternoon, Castagna andCongelosnotifiedhim that he was beingdischarged.Castagna, so Steelman's testimonyshows,profferedRespondent'sreason.Thesalesman's recital in this connection-which Icredit-reads as follows:A. He said that he was sorry that he had tolet me go, but that-I think the wording was, "Iwas interfering with management and agita-ting."Q. Did he explain what he meant by inter-fering with management and agitating?A. I asked him and he gave me one instance461where I had interfered with another salesman,Glenn Williams, whom I have known for about12 years, shared the office with.Q. Did he mention anything about goingthrough papers on his desk?A. No. And I said I wasn't surprised,because I felt it was coming, and Congelossaid, "You must feel guilty, then." I said, "No,Ijust felt it. I just know you, and I knowGeorge, and the attitude towards me since theunion meeting has been altogether different. Ijust knew something was amiss."Q. (By Mr. Kohn) Did Mr. Castagna ex-plain to you what he meant by agitating?A Only the example of interfering withGlennWilliams about a certain deal waspointed out to me, and I said, "I haven't doneanything any different than anybody else," andthen the phonerang,and by that time it didn'tmatter. I just walked out. I went to my office,packedmy stuff, and-stayed around andwaited for my check.Someone-presumably Respondent's general salesmanager-offered to pay Steelman $25 for hisvoluntary service that morning, moving Respon-dent's cars. Steelman protested that he had notvolunteered for money, but that he had come downbecause he thought it was the right thing to do. Herejected the proffered payment.c.Subsequent developmentsOn twoDecember weekends,followinghisNovember 17 termination,RuffinopicketedRespondentdealership.Subsequently,onDecember 18, pursuant to Ruffino's request (whichPreussner had relayed),Respondent's general salesmanager met with Ruffino and Preussner for lunch;they gathered at Howard Johnson's restaurant near-by. Castagna,so I find,asked Respondent's formersalesmanwhy hehad picketed the dealership; Ruf-fino replied that he had done so to get complainantUnion recognized,and to stop Respondent's"wholesale firing" of salesmen because of theirunion activities.The discharged salesman,further,requested reinstatement for himself,Steelman, andRoss.Castagnareplied-soRuffinocrediblytestified-that the three salesmen would not berehired under any circumstances.During their luncheon discussion-so I find-Castagna reiterated his contention that Ruffino hadreally been discharged for "inadequate follow-up"conjoined with his "attitude" when requested toproduce his "follow-up" records. The present trans-cript does contain testimony-which I credit-thatRuffino,when confronted with Castagna's state-ment,conceded, "Well, I knowIwasn'tfired forunion activity as such." Respondent dealership 462DECISIONSOF NATIONALLABOR RELATIONS BOARDrequests that I consider Ruffino's remark a conces-sion that he, himself,did not really believe hispreviously expressed union sympathies had playedany part with regard to Castagna's discharge deci-sion.Consideredincontext,however,thesalesman'sremark-withinmy view-cannot be,reasonably,so construed. (While a witness, for ex-ample,Salesman Preussner testified-so I note-that he did not, himself,take Ruffino's remark ascalculated to convey the meaning which his words,superficially considered,might suggest.)Ruffinowas-so I find-really conceding nothing more thanthatCastagna had never freely declared himselfprimarily motivated by statutorily proscribed con-siderations, when reaching his discharge decision-while implicitly contending,further,that Respon-dent's general sales manager had,rather,profferedpretextual reasons.In this connection,Respondent's counsel wouldhave me find,further,that a signed statement,which Ruffino gave a Board representative,reflectsa concession that Castagna had really dischargedhim merely for his failure to produce"follow-up"data.With due regard for the present record, how-ever, this trier of fact remains satisfied that Respon-dent's former salesman-when he gave his signedstatement-was merely describing therein a priorconversation,during which he had concededly re-portedto a fellow salesman,Preussner, Castagna'sproffered justification for discharging him. I findnothing,within the total context of Ruffino's state-ment,sufficient to warrant a conclusion, that-when he merelyreportedhis prior conversationalreference to Castagna'sclaimed justification-hewas further conceding that justification's validity.Thepresentrecord-regardingRuffino'sDecember 18 luncheon conversation-reveals con-siderable additional diversity.On balance-havingconsidered Ruffino'sand Castagna'switness chairdemeanor,together with their testimony's logicalconsistency or lack thereof-this trier of fact is per-suaded,however,that Ruffino's testimony,regard-ing the balance of their talk,merits credence. Thus,Ifind that,within a context of discussion regardingboth complainant Union's campaign and work withotherdealerships,Respondent'sgeneralsalesmanager did warn Ruffino to take care,thereafter,since he could easily be"blackballed"because ofhisunion connection;thatCastagna claimedRespondent had forestalled a previous union cam-paign and would similarly stop the current try; thathe told Ruffino his recently filed unfair labor prac-tice charge would not be found meritorious;that hesaid there was "no way" through which complai-nantUnion could win representative status atRespondent dealership;and that, should Ruffino,Ross, and Steelman win reinstatement,he wouldmake things so "tough"for them that they wouldbeunabletobreathe.Castagna'sdivergenttestimony-so far as it may reflect some specific orimplied denials regarding these matters-must berejected.(During his direct testimony,Inote,Castagna first conceded he could not recall exactlyhow their luncheon conversation startedThen,having recalled the discussion regarding Ruffino'spicketing,he confessed some initial confusion re-garding their conversation's subsequent course. Heconceded,further,that he could not remember,fully, their discussion regarding Ruffino's discharge.When asked whether Ruffino had requested rein-statement,Castagna first testified that he had notdone so directly;then he declared that Ruffino hadrequested his job back,but that he had been toldthere was "no way" this could be done,since thingshad gone too far. Castagna proffered no more thana single flat denial;he denied that Ruffino had beentoldhe would be blackballed. During cross-ex-amination-so the record shows-Castagna firstconceded that Ruffino had mentioned his pendingunfair labor charge; he (Castagna)could not, how-ever,recall promptly his comments with respectthereto. Finally, he conceded that-following Ruf-fino's reference to his possible reinstatement-he(Castagna)had said that if Ruffino came back towork,he would quit.)The testimony proffered byRespondent's general sales manager does purportto reflect his variant recollection that Ruffino hadpraised complainant Union's campaign,and that hehad described his role therein with a crusader'szeal. Such proffered recollections,however, cannotreally be considered contradictory,when comparedwith Ruffino's testimony.I find,therefore,that-re-gardless of what Ruffino may have said in this con-nection-hisdirectwitness chair recollections,previously summarized,have not been rebutted anddeserve acceptance.The luncheon conference which we have con-sidered, clearly, produced no changes in position.So far as the record shows,Ruffino has had no per-sonal contact with Respondent'spresent manage-ment personnel, since that luncheon's date.C. Review and Conclusions1. Interference,restraint, and coercionWithin General Counsel's complaint,Respondentstands charged with statutorily proscribed inter-ference,restraint,and coercion,beginning in June1968 and continuing to date.Despite Respondent'sgeneral and specific denials, these charges havebeen-within my view-largely substantiated. GALPIN MOTORS, INC.463General Counsel charges that, during the latterpart of June 1968, New-Car Sales ManagerBilling-sley threatened Ruffino with possible dischargeshould the latter persist in promoting Respondent'sunionization. I have herein found, previously, thatno specific threat of possible discharge was made.Upon testimony which Billingsley himself provided,however, there can be no doubt that his remarkswere reasonably calculated to convey a suggestionthat Ruffino's union sympathies were known, andthat he would be well advised to confine his salesfloor activity to selling automobiles. Billingsley'scommunication,then,mustbeconsideredreasonably sufficient to have generated, within Ruf-fino'smind, the belief that his union activities hadbeen kept under surveillance, together with a beliefthat their continuation might generate some possi-ble managerial reprisal. Within this case's total con-text,conversationalcomments calculated togeneratesuchbeliefsclearlymeritstatutoryproscription.On November 8, when complainant Union's planfor a second citywide salesmen's meeting firstbecame known to Respondent's managerial person-nel,Ruffino was favored with several commentscalculated to reveal Respondent's wariness andpossible displeasure. Used-Car Sales Manager Con-gelos-so I have found-twice proffered remarkswhich, despite their purported declaratory form,were clearly designed to solicit responses whichmight be revelatory of Ruffino's union sympathies.Thereby,Respondent's sales manager was, so I find,questioningRuffino obliquely, perhaps, but notvery subtly. Further, his bluff, heavy-handed banterwas, so I find, reasonably calculated to convey asuggestionthatRuffino's union sympathies werereally known.Sanitary Bag and Burlap Company,Inc.,162 NLRB 1648, 1650. In short, Congelos' re-marks were calculated to convey a statutorilyproscribed "impression" that Ruffino's union ac-tivities had been under managerial surveillance.General SalesManager Castagna,likewise-within my view-participated in statutorily forbid-den interference,restraint,and coercion. During aconversation with Ruffino devoted to business mat-ters,previouslynoted,Castagnadeclared-somewhat less than directly, perhaps, but neverthe-less clearly-that unionized members of Respon-dent's sales force would be held to high standardsof quality performance.Arkansas Grain Corpora-tion,166 NLRB 111;Hy Plains Dressed Beef, Inc.,146 NLRB 1253, 1262. Later that day, Ruffino wasfurther told-so I have found-that he would bewell advised to keep quiet regarding his union sym-pathies; Castagna's last-mentioned remark clearlyconstituted a not-so-subtle threat that continuedsolicitation in complainant Union's behalf mightsubject him (Ruffino) to possible reprisal. Cf.Kawneer Company,164 NLRB 983, 985. 1 so find.On November 13, the date of complainantUnion's scheduled meeting, Congelos queried Rossdirectly regarding his plans to attend.M. & B.Headwear Co., Inc.,146 NLRB 1634, 1640-41.Later, so the record shows, Respondent's used-carmanager cynically directed Steelman to publicize aproposed salesmen's meeting, deliberately timed toconflict with complainant Union's scheduled city-widegathering.Congelos'testimonywouldprobablywarrantadeterminationthathispronouncement regarding the projected meetinghad really been made facetiously. This was not,however,made clear; Congelos, when askedwhether he was "kidding" regarding the matter,had declared, forthrightly, that he was serious. Withdue regard for firmly fixed precedents-too nu-merous to cite-there can be no doubt thatRespondent's used-car manager, thereby, did sig-nificantly interferewith,restrain,and coerceRespondent's salesmen with respect to their exer-cise of rights statutorily guaranteed.The present record will likewise support a factualdetermination-which I have made-that, duringcomplainantUnion'sNovember 13meeting,Salesman Schnoeblen was seen taking notes. Then,early the following morning he was seen conversingwith Congelos and Castagna. Later that day, for abrief period, Congelos wore a union button whichSchnoeblen had, concededly, provided. Such conge-ries of circumstance might well generate a suspi-cion that Respondent's management had eithersponsored or welcomed the fruits of surveillance, sofar as complainant Union's meeting was concerned.General Counsel, however, currently makes nosuch contention. Nor would a factual determinationwith respect to surveillance be warranted, withinmy view. Schnoeblen's conduct may well have beensuspicious.ButGeneralCounsel's testimonialpresentationwith respect thereto will not-so Ifind-support a definitive determination that statu-torily protected conduct byRespondent's salesmenwas really subjected to surveillance.There can be no doubt, however, that Used-CarManager Congelos, particularly, did subsequentlyparticipate in conversations calculated to generateanimpressionthat such surveillance had takenplace.Forexample:FollowingRespondent'sNovember 14 sales meeting, Congelos revealed hisknowledge-during a conversation with Steelmanparticularly-that five of "his" men had attendedcomplainant Union's meeting. Cf.Red & WhiteSuper Markets,172 NLRB 1841. Further, Ruffinowas told that Congelos had "heard" he was a union 464DECISIONSOF NATIONALLABOR RELATIONS BOARDofficer. (Such was not, of course,the case.)Whilewearing Schnoeblen'sunion button,Respondent'sused-carmanager queried Ross with respect towhere his button was and then proffered a gibe re-garding Ross'committee nomination.Finally, dur-ing a subsequent social"gathering"with Respon-dent'smanagement personnel and several salesmenpresent,Congelos repeated the names of varioussalesmen who had attended complainant Union'smeeting. These comments,considered in totality,were-so I find-clearly calculated to conveyRespondent's sense of concern regarding complai-nantUnion'scampaign,togetherwithmanage-ment's possession of data,relative to the participa-tion therein of Respondent's salesmen,necessarilyderived through questioning or surveillance.On November 18, during Respondent's regularlyscheduledsalesmeetingfollowingRuffino'sdischarge, General Sales Manager Castagna warnedhis subordinates that,should they wish to become"union" men, they had better"get on the ball" andbehave like professionals. Since this comment wasmade following his reference to Ruffino'sdismis-sal-purportedly for the latter's failure to maintain"follow-up" records-thedealership'ssalesmenwere, realistically,put on notice thereby thatmanagement's prior lectures regarding the desira-bilityof such records would be complemented,thenceforth,by definite requirements with respectto their maintenance.SeeDale Industries,145NLRB 1050,1056.Substantially,Respondent'ssalesmen were being told that compliance withstricter standards would be expected of them nowthat complainant Union'scampaign had touchedRespondent dealership. (General Counsel would,further,haveme find President Boeckmann'sdisparagement of Ross as complainant Union'spossible contract negotiator-during the Novembersocialgatheringpreviouslymentioned-likewiseviolative of Section 8(a)(1); the suggestion, how-ever,must be rejected.Boeckmann'srhetoricalquestion in this regard,though clearly calculated todisparage Ross'capacity should he be required tofunction as complainant Union's spokesman, con-stituted-withinmy view-nothing more than astatutorily permissible view, argument,or opinion.Should a contrary determination be deemed war-ranted,PresidentBoeckmann'scomment couldhardly be considered deserving of this Board's stric-ture.Within its context,itwas not-withinmyview-a significant manifestation of Respondent'sposition.)Finally,Castagna'sDecember18luncheoncomments-thatRuffinomightbe"blackballed" should he continue proselytizing incomplainantUnion's behalf, and thatRespondent'sthree dischargeeswould findtheir working condi-tionswithRespondent dealership burdensomeshould this Board direct their reinstatement-clearly constituted threats reasonably calculated tointerferewith, restrain,and coerce Ruffino andPrice,his listeners;I so find.2.Discriminatory dischargesa.Preliminary considerationsThe record herein-with respect to manage-ment's discharge decisions affecting Ruffino, Ross,andSteelman,particularly-primarilypresentsseveral related questions of motivation.These mustbe considered close questions;their closeness ac-counts,largely, for the length at which the relevanttestimony has been reviewed.On the one hand,despite Respondent's citation of some superficiallyplausible reason for each challenged termination,management's several discharge decisions cannot,really,be readily reconciled with genuine business-grounded motives. But, on the other hand,GeneralCounsel'spresent contention, that Respondent'scourse of conduct was motivated "in significantpart"by statutorilyproscribedconsiderations,derives, primarily,not from direct testimony butfrom collateral circumstances,which he proffers assufficient to warrant a Board determination thatRespondent management's cited reasons for thesedischarges were pretextual.ThisBoard has never-so far as I know-chal-lenged the decisional truism that,union considera-tions aside, "management can discharge for goodcause,or bad cause,or no cause at all" withoutviolating the statute.N.L.R.B. v. T. A. McGahey,d/b/a Columbus MarbleWorks,233 F.2d 406, 413(C.A.5);N.L.R.B. v.Isis Plumbing& Heating Co.,322 F.2d 913, 922 (C.A. 9). Thispronouncementby Judge Brown,however,cannot reasonably beconsidered a suggestion that the quality of manage-ment'sprofferedreason for a discharge has noevidentiary significance,whenever a respondentemployer's "real"motivation for such action mustbe determined.Of course,when-with respect tosome workers-conduct reasonably sufficient towarrant disciplinary reaction has been shown, thenature or severity of that reaction normally lieswithin his or her employer's discretion;motivationstatutorilyproscribed cannot bededucedfromdisciplinaryreactionsmerely because this Boardmight deem them unreasonably severe.Thus, triersof fact,shortly,cannot proceed with a cavalierdeduction that-whenever the employer's discipli-nary reaction has been one which the factfinderwould not have matched under comparable circum-stances-the proffered reasons for such a reactioncannot have been"true" reasons;nor will it neces- GALPIN MOTORS, INC.465sarily follow that such true reasons must lie, there-fore, in whatever management union animus therecord may circumstantially reveal.This Board has long recognized, however-withjudicialconcurrence-thatwherechallenged,discipline reflects a reaction wholly dispropor-tionate to some concerned worker's offense, underparticular circumstances, this factor may be takenintoaccountwhen determining his employer'smotivation.In short, when a challenged dischargecannot be rationally and fully explained on thebasis of some genuine business-grounded motive,the real reason for such a tei urination may properlybe found in relevant testimony which may ra-tionally explain the employer's conduct. For thetruism,previously noted,thatmanagement candischarge for a bad cause or no cause at all, mayreasonably be considered matched by the "normalpresumption" that people, when conducting theirbusiness affairs, proceed pursuant to rational mo-tives.Sears,Roebuck and Co.,123 NLRB 1236,1264.Cf.Mike Persia Chevolet Corporation ofHouston,134 NLRB 1402, 1411. Within the caselast cited, Trial Examiner Somers notes, with Boardapproval, that:The fact that the cause assigned is "bad" oreven that there is no cause does not establishthat the cause was one which the statute for-bids. If there is independent evidence to war-rant the inference that the motive was to ad-vance or discourage union activity, then thematter of whether the cause assigned is "good"or "bad"isnot an ultimatesubject of inquiry,but merely an evidentiary item bearing on theweight of the evidence advanced by the em-ployer to offset such inference. This is sobecause normally where the reason assigned is"not one for which discharges were ordinarilymade"(N.L.R.B. v. Robbins Tire & RubberCompany, Inc.,161 F.2d 798, 801)(C.A. 5),the testimony that that was the real cause doesnot carry the kind of persuasion to offset an in-ference of a discriminatory motive, flowingfrom other evidence, which a "good" causewould carry.Ibid.See alsoN.L.R.B. v. JacksonTileManufacturing Co., 282F.2d 90, 92(C.A.5). So the nature of the cause assigned is butan evidentiary factor bearing on the probabilityof whether it is the real cause. And the fact ofthe cause being "good" or "bad" or even thatthere was no cause is not absolute in its legalconsequences: despite the normal improbabilityof a "bad" cause being a real one, neverthelessif the evidence that it is the real cause, how-ever "bad," carries sufficient persuasion in theparticular instance to offset the inference ofdiscriminatory motivation flowing from otherevidence, the employer must be exonerated.Conversely, a "good" cause, while startingwith the advantage of its probability as the realcause may retain or lose its weight on thatscore, depending upon whether the assertionthat it was the real cause is or is not con-tradicted or impeached by other evidence.Substantially,therefore,triers of fact-with respectto these cases-must appraise two record presenta-tions proffered in collision with each other. Andwhen strong evidence of statutorily proscribedmotivation must be balanced against "business mo-tive" testimony really too weak to be persuasive ofgenuineness, such a record preponderance wouldnormally warrant a determination that antiunionconsiderationsprovided the employer's"real"cause. Even slight evidence,however, calculated tosuggestantiunionmotivation-whenbalancedagainst some proffered business reason determinedto be totally irrational or incredible within its con-text-can still be considered sufficiently weighty towarrant the conclusion that a respondent em-ployer's discharge decisions derive from antiunionmotives. The record, however, sometimes can beequally balanced.Casa Grande Cotton Oil Mill,supra.Then,determinationwould clearly berequired that General Counsel's burden of proofhas not been satisfied, and the respondent em-ployer's exoneration would necessarily follow.With these considerations in mind, GeneralCounsel's profferedprima faciecasemust bereviewed, togetherwithRespondent's counterpresentation calculated to support its claim thatRuffino, Ross, and Steelman were terminated forreasons bottomed upon "business judgment" solely,because of their respective "attitudes" coupledwith violations of company policy and companywork rules.b.GeneralstatementPresumably, Respondent will not dispute GeneralCounsel's contention that its management repre-sentatives knew Ruffino, Ross, and Steelman asunionsupporters; no contrary position has beentaken in Respondent's responsive pleading or brief.Previously, within this decision, I -have found thatRuffino's unionsympathies were known toBilling-sley-then a new-car sales manager-by mid-June1968 specifically. Subsequently, so the recordshows, Respondent'smanagement"team" learnedthat he and Ross had been nominated for unioncommittee posts. Concurrently,Steelman's view re-garding complainant Union's campaign became man-ifestwhen - so General Counsel notes - he "stoodup" for his fellow salesmen and their right toattend complainant Union's November 13 meeting. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll three men-Ruffino, Ross, and Steelman-werethereafter present at that meeting, when, as previ-ously noted, Ruffino and Ross nominated eachotherforcommitteepositions.Respondent'smanagement,particularly Castagna and Used-CarManager Congelos, learned quickly that thesesalesmen, among others, had attended complainantUnion's meeting; clearly, likewise, they learned-from a source or sources which the record suggestsbut does not definitively reveal-what had takenplace there.All three salesmen were discharged, so therecord shows, within a week after complainantUnion's meeting, though Respondent, concededly,was then contemplating the expansion of its salesforce.With matters in this posture, General Coun-sel suggests,with his brief, that:These circumstances, viewed in the light ofRespondent'sdemonstratedunionanimus,marked by conduct which indicated [itswillingness]to overstep the bounds of lawfulopposition to keep the Union out, establishedprima faciethat the discharge of Ruffino, Ross,and Steelman was motivated in significant partby Respondent's anti-union animus.Dispassionately considered, however, these conten-tions-within my view-reflect overstatement. Forexample,Respondent'spresident,so far as thisrecord shows, never did declare a forthright opposi-tion with respect to complainant Union's citywidecampaign.When that campaign subsequentlytouchedRespondent'ssalesforce,Boeckmannmerely expressed concern. True, Castagna andCongelos did, clearly, react negatively; previously,within this Decision, certain of their reactive com-ments have been found reasonably calculated torestrain and coerce Respondent's personnel, withrespect to their exercise of rights statutorily guaran-teed. However, their conduct-though herein foundviolativeof law-hardly demonstrated a strong,pervasive animus focused on particular union sup-porters within Respondent's sales force. GeneralCounsel's case with respect to these challengeddischarges,must-therefore-rest upon proof thatmanagement's several "reasonable" justificationscannot really be sustained.c.Thedischargeof RuffinoCastagna's testimony-previously summarizedherein-substantially reflects Respondent's presentcontention that Ruffino was discharged for "follow-up [failure to produce records when requested] andinsubordination" which were the reasons purpor-tedly given when he was terminated. However, withdue regard for the record, considered in totality,this trier of fact is persuaded that Respondent'sproffered dual justification "fails to stand underscrutiny"when closely reviewed.N.L.R.B.v.Thomas W. Dant, d/b/a Dant & Russell, Ltd., 207F.2d 165, 167 (C.A. 9). Several bases for this con-clusion may be mentioned:1.1have noted, first, that Castagna did not com-mence his very first systematic review, with respecttowhateverfollow-uprecordsRespondent'ssalesmenmaintained,untiltheNovember 9-10weekendwhich directly followed complainantUnion's published notice that its citywide campaignwas being reactivated. The general sales manager'sprogram, further, was pursued with but a limitednumber of salesmen, purportedly Respondent'spoorest producers during the previous calendarmonth.Within this limited group, he concededlychecked one man's records twice, though nogrounds for criticism had been developed during hisfirst review. (Castagna, had he really consideredproperwell-maintained"follow-up" records agenuinesine qua nonfor productive salesmanshipduring a purportedly slow period, could con-ceivablyhave requested his subordinates withinRespondent'smanagement"team" to commence asupportive full-scale review, calculated to check therecords maintained throughout Respondent's new-car sales force.He testified that his subordinatemanagersdid have some "system" for checkingsuch matters. No such full-scale review seems tohave been tried, however. The present record givesno indication whatsoever that Respondent's purpor-tedly heightened concern with "follow-up" recordpracticeswasmentioned during general salesmeetings, before Ruffino's termination; nor does itsuggest that salesmen considered average producerswere even reminded of Respondent's position re-garding the desirability of proper records.) Respon-dent's defensive presentation suggests a contentionthat-despite its timing-Castagna's review pro-gram was undertaken solely because PresidentBoeckmann had declared himself concerned oversupposedly poor Octobersales.The contention,however, lacks significant record support. Summarydealershipsalesrecords-whichhavebeenproduced for June, July, September, and October,particularly-reveal a substantial growth in Respon-dent's sales during the latter month. (For somereason, never stated for the record, Respondent'sAugust sales summary has not been produced ormentioned; thus, no comparisons between thatmonth and the several months which preceded andfollowed August have been possible.)Respondent'sOctober business produced thehighest gross profit ($152,997) for the 4 monthsnoted; the figure cited reflects a particularly signifi- GALPIN MOTORS, INC.467cant increase when compared with September'sgross profit result. Total car sales for October(447) reveal, consistently, that 108 more cars weresold than during September.With three moresalesmen working, for a full or partial month, theaverage number of cars sold-per man-jumpedfrom 11.31 to 13.54 during the 2-month period inquestion.Concurrently,Respondent'smonthlyaverage gross profit, per salesman, rose from$3,378.86 to $4,636.27, while Respondent's salesstaffwas being expanded. (The record hereinreflects Respondent's reliance on a sales productivi-ty formula pursuant to which salesmen were nor-mally expected to sell 15 or more cars per month,while those who sold 12 or fewer were consideredpoor producers. During October 1968, no morethan 13 of Respondent's 33 salesmen sold 15 ormore cars. Out of 20 other salesmen, 15 sold 12 orfewer cars; 10 of these men had worked the fullmonth. This record, however, was significantlybetter than September's; during that month, only 9salesmen out of 30 had sold 15 or more cars, while18 of 30 salesmen had sold fewer than 12 cars. Ofthe 18 salesmen last mentioned, 14 had worked thefullmonth.)With matters in this posture, Castag-na's testimony that President Boeckmann was par-ticularlyperturbed regarding Respondent's sup-posedly "poor" October sales record fails to per-suade.Necessarily, too, Respondent's contentionthat President Boeckmann's concern provided thesolemotivation for his direction to Respondent'sgeneral sales manager-regarding a crash programof supervisory review, calculated to stimulate thefirm's least productive salesmen-falls for lack ofrecord support.2.With respect to Ruffino, particularly, Respon-dent's summary records do reflect a significant Oc-tober drop in sales production. Having sold 18-1/2cars during July, plus 17-1/2 cars during Sep-tember, Ruffino sold only 7 during the followingmonth. However, his credible testimony-whichRespondent'sgeneralsalesmanagercor-roborated-reveals that Castagna, throughout thisperiod, maintained a wall chart within his office,whereon each salesman's sales record for the cur-rent month was recorded, with daily modifications.Castagna, therefore, must have known-during Oc-tober particularly-that Ruffino was doing poorly,despite Respondent's generally better overall salesrecord. (During the month in question, Ruffinofinallyranked25thamong Respondent's 33salesmen, both with respect to cars sold and totalgross profit produced. His record in these respectsdid reflect a significant drop in productivity, com-pared with his July-September results.) ThoughCastagna, concededly, did speak to Ruffino regard-ing his sales slump during October, he did not, sofar as the record shows, concurrently question Ruf-fino's practice with respect to maintaining "follow-up" records and prospect files. Nor does the recordshow that the salesman was then questioned orchided regarding his conceivable failure to utilizesuch sales tools properly. (Respondent's generalsalesmanager testified that he had checked the"follow-up" records of some salesmen-those whowere not doing "real good" work-during Sep-tember and October. He could recall only onesalesman checked, however; Ruffino's name wasnot mentioned.)Castagna's failure to pursue these matters-dur-ing the very month when Ruffino's lower sales werepurportedly a subject of discussion -provides rathercogent support for General Counsel's contentionthat Respondent's claimed November concern, re-garding his presumptive failure to maintain suchrecords properly, should be considered, really, con-trived.3.Respondent'sgeneral salesmanager-so therecord shows-had known Ruffino for a number ofyears. Castagna had, particularly, hired Ruffino forsaleswork,while he (Castagna) was assistantgeneral manager for another Ford dealer.The present record, therefore, warrants a deter-mination-withinmy view-that he (Castagna)musthave beenfamiliar,generally, with Ruffino'ssales technique; I consider it more than likely thatCastagna really was-throughout the period withwhich this case is concerned-fully congnizant thatRuffino might not be maintaining well-organized"follow-up" records. (Respondent's general salesmanager testified that-when he hired Ruffino forRespondent's sales force-reference was made tothe fact that he (Ruffino) had previously workedfor a dealership which had permittedsalesmen tofollow a so-called "hit or miss" policy, with respectto maintainingfollow-up records. Castagna recalledthat he had, therefore, considered it necessary totellRuffino he would not be able to "live" while inRespondent's hire without good "follow-up" prac-tices.) I conclude, therefore, that-when Respon-dent'sgeneral salesmanager finally did requestRuffino to produce such records-he must haveknown, or had somereasonableground for belief atleast, that nothing more than some scanty noteswould probably be produced. Having so concluded,I find, further, that Castagna's demand for Ruffino'srecords really reflected a calculated ploy, bottomedon his reasonable ground for belief that such arequest could not be fully satisfied.4.My conclusion, previously noted, that Castag-na's November 17 request for Ruffino's records andprospect file really reflected a search for some pre-427-258 O-LT - 74 - 31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDsumptively ready pretext, calculated to justify thesalesman'stermination, finds further support inRuffino's testimony, which I credit, that his recordshad never previously been reviewed. The salesman,while a witness, did concede that-when firsthired-he had been told by Billingsley whatRespondent desired regarding "follow-up" recordmaintenance. I am satisfied, however, thatBilling-sley did not, then or later, prescribe any specificforms which he should complete; nor did he definethe data which Ruffino's prospect files should con-tain. (While a witness, New-Car Sales ManagerJohnson testified that Ruffino's follow-up recordshad been checked three times and found in-adequate. This, Ruffino denied. Regarding this con-flict, I note, first, that Respondent's general salesmanager had previously testified that Johnson hadreported Ruffino as lackadaisical and had recom-mended his discharge. Johnson, however, testifyingdirectly thereafter, declared that his findings rela-tive to Ruffino's work had not been reported toCastagna; he mentioned no discharge recommenda-tion.With Respondent's witnesses testifying incon-sistently, this trier of fact can only conclude thatneither Castagna nor Johnson deserves credence inthisconnection.Ruffino'sdenialhasbeencredited.) In June 1968, when he sold 10 cars, Ruf-fino was-so the records shows-serving in Respon-dent's used-car department; there, Respondent'smanagement did not promote or suggest "follow-up" record maintenance. When he was transferredback to new-car sales, his July-September produc-tivitywas better than average; for both July andSeptember his total monthly car sales placed him7th in productivity, within Respondent's 29- to-30man salesforce. Since Respondent's management"team" witnesses testified that they customarilyreviewedsalestechnique and "follow-up" recordsonly with salesmen in difficulty, Ruffino's testimonythat his records were not checked during thisperiod-within my view-rings true.5.When Ruffino was requested to produce "fol-low-up" records, hisNovember sales-so hetestified-had reached 11-1 /2 cars; Respondent'smanagementhas not challenged the salesman'stestimony in this connection. His November record,therefore, had significantly bettered his Octobershowing, giving promise that he would, thereafter,reach or surpass Respondent's monthly norm. And,since Castagna's current monthly wall chart wouldconcedely have revealed Ruffino's up-to-date salesrecord, Respondent'sgeneral sales managermusthaveknownthat his (Ruffino's) October slump hadnot continued; I so find. Nevertheless-when thesalesman,during their final conversation,men-tioned his current sales record-Castagna declaredthat Ruffino's improved productivity would not af-fect his discharge decision. Such firmness of pur-pose, within this case's circumstantial context, per-suasively suggests-within my view-the presenceof some motivation separate and apart from Ruf-fino's purported deficiencies. (The record showsthatRespondent's general salesmanager sub-sequently prefaced a statement regarding Ruffino'stermination with "You wouldn't believe, but ...."This, within my view, will support the determina-tion-which I make-that Castagna knew Respon-dent's sales force would not credit any companycontention that a salesman's lack of comprehensive"follow-up" records constituted "good cause" fordischarge.) Castagna, certainly, did not consider hissalesmen's maintenance of proper, well-kept "fol-low-up" records an end in itself; Respondent'smanagement-so the record shows-regarded suchrecords merely as tools which salesmen would bemost likely to find helpful. (For example: While awitness, President Boeckmann conceded that "Ifthe salesman is doing a top job he has to be usinghis follow-up and prospect records." He declaredhimself concerned about salesmen who were notdoing top jobs.) With respect to salesmen showingcreditableperformance, therefore,Respondent'smanagement would, upon its own showing, lack anypressing reason for reviewing sales techniques,prospect files, or similar collateral matters. AndRuffino, despite his poor October sales, was build-ing a creditable November record. Dispassionatelyviewed, therefore, Castagna's claimed determina-tion that he merited discharge, not for poor sales,but,inter alia,because he was presumably lax inmaintaining a potentially useful trade tool while hissalesproductivitywas improving, lacks rationaljustification.6.There remains, for consideration, Castagna'sclaims that Ruffino was insubordinate. Previously,within this Decision, that claim has been rejected.Nevertheless, conceding,arguendo,thatRuffinomay have been flippant, or that he may have beenpresuming upon his long friendship with Respon-dent's general sales manager, I am satisfied, further,that Castagna overreacted, and that his decision torespond with rigor derived-partially at least-fromnonbusiness considerations.With matters in this posture, the applicable rulefordecision has been stated many times. SeeN.L.R.B. v. Park Edge Sheridan Meats, Inc.,341F.2d 725, 728 (C.A. 2), within which the courtdeclared:The rule of law applicable in a case like thisrequires a delicate factual determination. "Ifemployees are discharged partly because oftheir participation in a campaign to establish a GALPIN MOTORS, INC.union and partly because of some neglect ordelinquency, there is nonetheless a violation oftheNationalLaborRelationsAct ...."N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d725, 726 (2 Cir. 1954);N.L.R.B. v. GreatEasternColor Lithographic Corp.,309 F.2d352, 355 (2 Cir. 1962), cert. denied, 373 U.S.950 ... (1963). On the other hand, if an em-ployee is discharged for neglect or delinquen-cy, there is no violation simply because he wasengaged in organizing and the employer shedsno tears at his loss.N.L.R.B. v. BirminghamPublishing Co.,262 F.2d 2, 9 (5 Cir. 1958);Ore-Ida Potato Prods., Inc. v. N.L.R.B., 284F.2d 542, 545-546 (9 Cir. 1960);Local 357,Int'lBhd. of Teamsters v. N.L.R.B.,365 U.S.667, 679-680 ... (1961 )(concurring opinionof Mr. Justice Harlan). Reconciliation of thesetwo principles has its difficulties, especially incases where the discharge was placed on a per-missible ground and the employee's conduct,while a sufficient ground for discharge, was notso egregious as to demand it. The GeneralCounsel can win by proving that other em-ployees who committed similar acts but werenot known to be engaged in union activitywere not discharged, and he will normally loseifthe employer can establish a record ofdischarges for similar conduct. SeeTompkinsMotor Lines, Inc. v. N.L R.B.,337 F.2d 325,330 (6 Cir. 1964). In the many cases where nosuch proof is tendered, the General Counselmust at least provide a reasonable basis for in-ferring that the permissible ground alonewould not have lead to the discharge, so that itwas partially motivated by an impermissibleone.Upon the present record, I am satisfied thatGeneral Counsel has, herein, provided a reasonablebasis for concluding that-had Ruffino not becomeknown to Respondent's management as a supporterof complainant Union's reactivated citywide cam-paign-he would not have been discharged. Thevalidity of that conclusion has not, within my view,been vitiated by Respondent's defensive presenta-tion.My conclusion derives, partially, fromRespondent's failure to present a consistent, ra-tionally persuasive justification for its contentionthat Ruffino's "neglect or delinquency" was seriousor flagrant. Cf.N.L.R.B. v. Walton ManufacturingCo., 322 F.2d 187, fn. 2 at pp. 189-190 (C.A. 5).Further, however, reliance is placed on Castagna'scandid concession, when Ruffino was discharged,that the latter's union activities were "partly"responsible for his termination. Cf.G. K. Chevrolet,Inc.,176NLRB 415, 420. 1 find significant,469likewise, the generalsalesmanager'ssubsequentcomment that Respondent's salesmen,should theychoose to become "union"men, would have tobehave like professionals.Thereby,Castagnaclearly linked Respondent's determination to setnew, definitively higher, standards of job per-formance-enforceable through discharge, shouldsuch action prove necessary-with a negative reac-tion to complainant Union's campaign. (Well-set-tleddecisonal doctrine teaches that "anti-unionbias and demonstrated unlawful hostility are properand highly significant factors for Board evaluationin determining motive" with respect to challengeddischarges. CompareN.L.R.B. v. Dan River Mills,Inc.,274 F.2d 381, 384 (C.A.5); accord: N.L.R.B.v.Lone Star Textiles, Inc.,386 F.2d 535, 536 (C.A.5), in this connection.) When statutorily proscribedreasons for discharge, like those revealed within thepresent record, constitute a parallel or concurrentmotivation for challenged conduct, which cannotbe disentangled from so-called business reasons orseparatelyweighed, discrimination to discourageunionmembership, within the meaning of thestatute, has been shown.d.The discharge ofRossWhen discharged,Ross was told by Respondent'sgeneral sales manager that his "low productionsalesrecord"had motivated management'sdeci-sion.Before me, however,Respondent'spositionhas been stated somewhat differently.Within hisbrief,Respondent's counsel now contends that Rosswas terminated because Respondent'smanagementteam had concluded that his performance haddemonstrated his lack of ability to become a suc-cessful salesman,though he had been given re-peated chances. The dealership'scontention hasbeen put more concretely in General Counsel'sbrief:The thrust of Respondent'sdefense as to thetermination of Ross is that he was an absolute-lyincompetent salesman from the verybeginning,who never improved and whorequired constant assistance in the closing ofdeals.Within my view,however,Respondent'spresentdefense-thus understood-lacks persuasive recordsupport. The firm's testimonial and documentarypresentation,rather,provides ample justificationfor a determination that General Counsel'sprimafaciecase-regardingmanagement'sstatutorilyproscribed motive for Ross' termination-has notbeen overcome.First:The present record does not persuasively 470DECISIONSOF NATIONALLABOR RELATIONS BOARDestablish Respondent's claim that Ross had a poorsales record. It reveals-contrariwise-that he con-sistentlymaintained a reasonably high "gross profitaverage" per transaction, and that he was neverRespondent's poorest producer with respect tonumber of cars sold.During June 1968, he rankedseventh within Respondent's28-man sales force,with respect to total monthly gross profit; heranked 1 1 th with respect to total car sales. OfRespondent's eightused-carsalesmen,particularly,three sold fewer vehicles than Ross; his June grossprofit "average" per sale was higher than six otherused-carsalesmen produced, while it matched thatproduced by one colleague. During July, whenRespondent had nine used-car salesmen, four soldfewer cars that Ross; his gross profit "average" persale was greater than five other used-car salesmencould show. With respect to total monthly grossprofit,Ross ranked ninth within Respondent's 29-man crew; he ranked ninth in total car sales. DuringSeptember, 4 of 10 salesmen working in Respon-dent's used-car department sold fewer vehicles thanRoss; his gross profit average for the month, how-ever, bettered the figures shown for 8 fellow used-car salesmen. During October, his last full month, 3of Respondent's 10 used-car salesmen sold fewervehicles; Ross' gross profit average for the month inquestion exceeded that of 7 colleagues.While a witness, Used-Car Manager Congelos didconcede-at one point-that gross profit was "thenameof thegame"for motor car dealerships. AndPresidentBoeckmann, likewise, characterized"profits" per transaction as one factor in measur-ing a salesman's ability. Ross' record - measured bythisstandard-clearly reveals his capacity toproducesalesnumbered within a presumptively"average" range, so far as Respondent'sused-cardepartment was concerned. Concurrently, his grossprofit "averages" per month placed him within amedian range or better. When Congelos was askedwhether he had ever complimented Ross regardinghis gross profit average per sale, he conceded thathe might have done so. Further, Ross was nevertold-so I find-that his sales production was con-sidered dangerously low. Thus, Respondent canhardly now contend, persuasively, that Ross' mea-suredproductivity,when compared with theproductivity of fellow used-car salesmen, was sonoticeably low as to justify discharge.Second:Respondent's related contention that-despite his record-Ross completely lacked com-petence; that he derived no benefit whatsoeverfrom supervision or management's frequent trainingmeetings; and that he could not consummate saleswithout managerial help, likewise simply fails topersuade. The record, considered in totality, sug-gest-rather-that Respondent's present positionregarding the salesman'sclaimed lack of com-petence reflects nothing more than a self-servingrationalization. In this connection,Congelos,testi-fying with regard to his claim that he was routinelyrequired to help Ross in "closing" prospectivesales, was questioned and responded as follows:Q. (Mr. Fredericks) Your purpose in help-ing him was to make the sale, I presume?A. It was.Q. Could he close them himself?A. No, sir, he could not .... He just didn'tknow how .... He didn't know what it was allabout. He just didn't know how to make a sale.TRIAL EXAMINER: Now, Mr. Congelos, Ithought I knew what you were driving at; now Iam in the dark again. Do you mean that Mr.Ross simply didn't know what matters todiscuss with the customers; he didn't know thathe had to cover points A, B, and C in order tofillout the proper proposal form?THE WITNESS: Correct ....TRIAL EXAMINER: Now I will come backagain.Do you mean that Mr. Ross simplydidn't know what the figures were, didn't knowthe steps to follow-or that he couldn't do itartfully or persuasively?THE WITNESS: He just didn't know how to doit .... We mark our cars out there with pricesthatwe expect to get. He will approach acustomer and he will say this car is selling for2995. He will bring the customer into the of-fice. If the customer said yes, he would buy it,he didn't know where to go from there. Hewould call the manager in and say this is thecar he wants, this is what he wants to pay, whatdo I do now?Previously, within this Decision, reference has beenmade to Congelos' hearty, aggressive manner; hiswitness chair demeanor clearly revealed a gift forsalemanship. Regarding his claim that Ross lackedcompetence, however, this trier of fact has beenoversold. Congelos' contention, now, that Ross didnothing more than greet prospects, without himselfeven trying to consummate sales, simply strainscredulity. In this connection, Respondent's used-carmanager, for example, suggested that Ross hadmonopolizedhis supervisors' time bycontinuouslyrequestinghelp.ButCongelos, Johnson, andBillingsleytestified that theyfrequentlyhelpedothersalesmen who were "closing" deals. Further, Con-gelos' concession that he "may have" compli-mented Ross, regarding his gross profit averagerecord, certainly cannot be reconciled, reasonably,with his presently professed belief that he (Con-gelos)was-throughout Ross' period of employ- GALPIN MOTORS, INC.ment-primarily responsible for closing the latter'ssales.While a witness,President Boeckmann testifiedthat Respondent'smanagement team reviewed thesales performance of various salesmen duringeveryweekly management meeting;further he testifiedthat sales performances were revieweddailybyRespondent'sseveralmanagers.Nevertheless,Respondent'spresident could not recall whetherRoss'competence or performance had been con-sideredatanymanagementmeetingbeforeNovember 20, when a decision was reached regard-ing his termination.And nothing within the presentrecord,indeed,would really warrant a conclusionthatRoss'recordwas,thus, reviewed.(Signifi-cantly,1weekbeforecomplainantUnion'sNovember 13meeting-whenRespondent'smanagement was consideringofficespace assign-ments for various used-car salesmen within thenew, enlarged facilitywhichRespondentwaspreparing to open-Ross was given an office assign-ment.Respondent'sconduct hardly suggests thathis competence was, then,held in question or thathis termination,for any reason,was then being con-sidered.)Rather,the record suggests that-beforeNovember 20 specifically-Respondent'smanage-ment wasnotculling its sales roster to get rid ofpoor producers;their removal was being left to nor-mal attrition through"turnover"resignations, sole-ly.During this period,further,Respondent'smanagement was soliciting its salesmen to prose-lytize and refer qualified applicants for sales work;clearly, Respondent was planning a staff expansion,rather than a deliberate reduction in force.Respondent has proffered considerable testimonyconcerning the November 20 managers'meeting,during which Ross' termination was decided. Con-sidered closely, however,the firm'spresentationsuggests,within my view,that management's deci-sion-with respect to Ross particularly-did notderive from a planned, deliberate, or routine reviewof Respondent's sales roster. Neither Boeckmann,Castagna,norCongelos seems to have beenprepared beforehand to discuss Ross' record. Thus,Boeckmann conceded that his managers did nothave Ross'4- or 5-month sales record before themwhen they purportedly decided his fate; thesalesman'sgross profit performance-revealed bythe record herein as slightly better than averageduringmost of the 4-month period covered byRespondent's available sales figures-was not evendiscussed. (Further buttressing this conclusion-that Ross' discharge did not derive from a routine,objective review, dealing with his performance andcompetence-the following circumstances shouldbe noted. When Castagna finally notified Ross that471he was being terminated because of low salesproduction, shortly following the managers' meet-ing, the salesman was-so I find-queried regard-ing hisOctobersales record; likewise he wasasked how many cars he had sold, thus far, duringthecurrentmonth. Since Respondent's generalsalesmanager had, most recently, been review-ingRespondent'sOctober sales summary-andsince his currently maintained office wall chartwould have shown Ross' November sales record-hisseeming lack of knowledge regarding thesalesman's performance,within my view,cannot beexplained logically.Considered in context, how-ever,the general sales manager's revelation that helacked information regarding Ross' most recentperformance record provides persuasive collateralsupport for a determination that Respondent'sdischarge decision had not, really,been derivedfrom,a dispassionate managerial review,concernedwith his sales productivity.) Finally, the recordreveals that Congelos did, himself,possess theauthority to discharge salesmen for poor per-formance-without any mandate from his fellowmanagers-and that he had, in fact, once exercisedsuch authority. Yet he had never-so far as therecord shows-seriously considered Ross'dischargeupon his own responsibility,before complainantUnion's meeting.With matters in this posture,Respondent has not,withinmy view,made a sufficient showing thatRoss' discharge derived from business considera-tions-preciselywhen the dealership'sused-carfacility was being expanded,when the hire of moreused-car salesmen was in contemplation,and whenRespondent'scurrentsalesforcewasbeingrequested to refer prospective applicants for saleswork.In this connection,General Counsel,withinhis brief,notes, persuasively, that:If, indeed,Ross were the gross incompetentdescribed by Congelos, it is nothing short ofamazing that he continued so long at GalpinMotors, that his poor performance was neverdiscussed at any management meeting beforeNovember 20, or that Congelos had never evenwarned him he might be discharged if his per-formance did not improve.This trier of fact concurs. Upon the present record,Iam satisfied that Respondent's defensive presenta-tion herein overblows whatever justifiable criticismRoss' job performance may have warranted, andthatRespondent would have tolerated his pur-porteddeficiencies-beyondNovember 20 cer-tainly-butformanagement'sknowledge,sorecently acquired, that he was presumably preparedto play some active role in complainant Union'srevived citywideorganizational campaign. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDe.The discharge of Steelmansomewhat of an independent businessman inhis own right ....And Steelman, so the record shows, had sold au-tomobiles within the Los Angeles metropolitan areafor some 25 years, during 17 of which he hadmanagedor co-managed his own business; since1962, he had been an employed salesman. BothPresidentBoeckmann and Congelos conceded,while testifying, that Steelman was well qualified-so much so that he had frequently been placed incharge of Respondent's used-car lot when the firm'sregularly designated managers were necessarily ab-sent for managers'meetings,or for other reasons.Joseph Boggio, Respondent's second used-car salesmanager, likewise conceded that he had sometimesrequested Steelman's assistance in performing hismanagerial duties. The record further reveals thatNew-Car Manager Johnson, during his period ofservice as Respondent'sused-car sales manager,had occasionally requested Steelman to appraisecars or to help other salesmen close sales. Finally,Congelos, himself, further conceded that-beforehe got a machine,presumably a calculator, withwhich to figure Respondent's financial reserve "in-come" derivable from particular sales transac-tions-he had relied on Steelman to make thenecessary calculations.Further, determination seems fully warrantedthat Steelman was a superior salesman.His fullterm of service with Respondent covered 22months, with a short 2-1/2-month break before hisfinal 4 months.And Respondent's sales records forSeptember-October 1968 reflect his sales per-formancefor 2 ofthese last 4 months,within whichhe had worked full time.During September he hadsold 17 cars,ranking eighth in this respect withinRespondent's total 30-man sales force,his totalmonthly gross profit produced was sixth highestamong all of Respondent's salesmen. During Oc-tober Steelman had sold 18 vehicles; these saleshad ranked him seventh within Respondent's newlyexpanded 33-man sales force,while giving him sixthrank,once more,with respect to monthly grossprofit produced. While in Respondent's hire,Steel-man had won a number of monthly sales contests,inter alia,he had won a gold watch, which Pre-sident Boeckmann had presented,for having sold29 cars during August 1968-the missing month inRespondent's severalmonthly sales summaryrecords produced herein.In short,the present record-considered in totali-ty-clearly calls for a factual conclusion that, so faras Respondent'smanagement was concerned,Steel-man was deservedly considered competent,produc-tive, and reliable. By way of further example: WhenUsed-Car Sales Manager Boggio was designated toWhen Steelman was dismissed, following Respon-dent'sNovember 20 managers'meeting,Castagnacited "interfering with management and agitating"as constituting Respondent's reasons. Clearly, how-ever, this reference to Steelman's purported "agita-tion" did not concern his sympathetic posture orconduct related to complainant Union's reactivatedorganizing campaignWithin his brief, GeneralCounselconcedes thatRespondent'sdefense,rather,derives from its contention that Steelmanwas a chronic complainer, who demoralizedRespondent's sales force.Nevertheless, during their final conversation-sothe record shows-Respondent's general salesmanager cited merely a single instance concerningSteelman'spurported"interference"and"agitation" directed toward management or fellowsalesmen-one which had purportedly distressedGlenn Williams, his fellow used-car salesman andoffice partner. (On the occasion in question, Wil-liamshad been drafting certain necessary papers re-garding a prospective "camper" sale, Steelman hadpurportedly volunteered doubts that his officepartner's proposed sale terms would win manage-ment's concurrence.) While a witness herein, Con-gelos claimed-though he could not recall Castag-na's reference to the matter-that William, visiblydisturbed,had registered a strong complaint,directlywith him, regarding Steelman's conduct.Previously,however,Williamshadtestifiedherein-pursuant to General Counsel's call-thathis "complaint" had been made to Steelman, Used-Car Manager Boggio,and another salesman; he de-nied discussing, or being queried about, Steelman'sconduct by Congelos or any of Respondent's othermanagement personnel. (When queried regardinghis relationship with Steelman, Williams declaredthat they had known each other some 10 or 12years, and that their relationship was friendly.) Thespecific incident cited had occurred some time be-fore Steelman's discharge, during early November;IcreditWilliams' testimony that he personally hadnever discussed it with Congelos or with Respon-dent'smanagement representatives other thanUsed-Car ManagerBoggio,noted. So far as thecredible record shows, further, no managementspokesman had mentioned the matter to Steelmanbefore his discharge.The present record, considered in totality,strongly suggests that-apart from purported com-plaintsregardinghisconduct-Steelmanwaspreciselythetypeof salesman Respondent'smanagement valued.While a witness,PresidentBoeckmann declared, generally, that:In our type of establishment we have to lookfor a well-rounded salesman,a man that can be GALPIN MOTORS, INC.473work out new shift schedules for Respondent'sused-car salesmen-which management proposedto institute when the firm'snew used-car facilityopened-Steelman was requested to work with him.During the morning of November 20, the day of hisdischarge,Steelman had voluntarily reported forwork 4 hours early,on his own time,and hadhelped move various vehicles to Respondent's newlot.(Late that day, following his discharge,Respondent'smanagement had offered Steelman$25 pay for this extra work.He had,however,refused it.)Upon this record,Respondent wouldnot-presumably-contestadetermination thatSteelman'ssupervisors considered him a com-petent,knowledgeable salesman.Certainly,Pre-sident Boeckmann's decision to rehire him in July,following his April 1968 termination,would seemto reflect reliance on a belief that his serviceswould prove valuable.Despite this,Respondent seemingly contendsnow that-particularly following his rehire-Steel-man's personal relationship with some of his fellowsalesmen became strained;that complaints weremade regarding his conduct;and that these com-plaints"created"such serious problems that histermination was considered necessary.Within hisbrief, Respondent's counsel has put the matter thus:The Company had had many problems withSteelman relative to his demeanor and his as-sociation with the other salesmen.The uncon-tradicted evidence shows that he would inter-fere with the operation of the managers, wherehe had no business,and that he decreased themorale of other men.Consistentlywiththiscontention,PresidentBoeckmann testified that he had receivedsomewhat generalized complaints regarding "aman's"purportedly questionable behavior from twosalesmen,Don Pittman and Dave Reza,specifically:according to Boeckmann,thesemen were com-plaining about Steelman's conduct.Pittman, soBoeckmann testified, had denounced Steelmanbroadly for displaying officious curiosity,complain-ing, and demoralizing fellow salesmen;Reza, ac-cording to Respondent's president,had describedhim, generally,as "nothing but a troublemaker"who had previously had "run-ins" with two or threesalesmen.No specific details, however, seem tohavebeenprofferedby these complainants.Respondent's president could not"pick a date" forPittman'spurported complaint; he recalled Reza'smerely as made during late October or early thefollowing month. (Pittman's name, I note,does notappear on any of Respondent'smonthly salesrosters during the period with which we are nowconcerned.Conceivably, some other salesman mayhave been designated;the name "Pittman" mayrepresent a reporter'sor transcriber'smistake. Ihave given President Boeckmann the benefit of thisdoubt.)While testifying regarding Steelman's con-duct, however, Congelos was more specific. He re-portedWilliams' complaint, previously noted, plusa complaint by Salesman Sol Season,wherein Steel-man was likewise charged with having madedeprecatory comments regarding a sales deal whichthe complainant was preparing for managerial con-currence.These four complaints were,reportedly,considered by Respondent'smanagement team dur-ing their November 20 meeting.Regarding these complaints,however,this trierof fact notes-first-that Respondent'spresident,according to his testimony,did not press"Pittman"or Reza for details regarding Steelman'spurpor-tedly questionable conduct.Nor does the recordshow that Boeckmann tried to determine,himself,whether their complaints had any factual basis.Certainly,Respondent'spresident did not querySteelman regarding them.He did not-so I find-request Congelos to make inquiries.Respondentmakes no present contention that Season's com-plaint was ever discussed with Steelman.RegardingtheWilliams matter,management's sole commentseems to have been made when Steelman was ter-minated;Congelos' purported recollection that hespokewith Steelman regardingWilliams' com-plaint,withinaday after the latter'sreport,deserves no credence.(The recordsuggests thatReza may have registered some "half dozen"further complaints with Johnson-both while thelatterwas serving as Respondent'sused-car salesmanager and thereafter-that Steelman had beenguilty of"skating" him. By this,Reza presumablymeant-so Johnson testified-that Steelman hadtaken over some customer whom he had previouslycontacted, or that Steelman had completed a salestransactionwhich he (Reza) had first broachedwith the customer concerned.The record shows,however,that Johnson never contacted Steelman,himself, regarding Reza'scomplaints;though histestimony suggests that the last of these complaintsmay have been referred to Congelos,nothing in thepresent'record would warrant a determination thatany such complaint was ever checked or verified.Steelman,himself-during his direct testimony-re-ported a conversation with Congelos and Boggio,shortly before his discharge,during which he wastold that a sale recently consummated by him hadpreviously been"promised"to another salesman,Linn Fuggetta;when the situation was clarified-soSteelman testified-he apologized and the matterwas closed. It does not appear to have been men-tioned in connection with his discharge.) 474DECISIONSOF NATIONALLABOR RELATIONS BOARDWith matters in this posture,then,several con-clusions seem warranted.First:Assuming,for thesake of argument,that four verbal complaints re-garding Steelman were really received,Respon-dent'smanagement cannot now contend,persua-sively,that they were considered serious enough,when made,to warrant prompt investigation or tocall for reprimands.Second:Assuming,for the sakeof argument,that these complaints were finally re-calledanddiscussedduringRespondent'sNovember 20 managers'meeting,that discussionseems to have been bottomed on two complaintswhich lacked specificity,plus two which had neverbeen verified.Third:Assuming,for the sake of ar-gument,that these complaints-despite their lackof specificity or verification-had been deemedworthy of consideration,Respondent'smanage-ment,within my view, nevertheless had reasonablegrounds upon which questions could have beenraised regarding the motivations and reliability oftwo complainants;Reza and Season,both well-qualified and competent salesmen,were known,particularly by Congelos,as Steelman'smost for-midable competitors for sales leadership,withinRespondent'sused-car department.Fourth:As-suming,for the sake of argument,that Steelmanmay really have questioned the soundness of cer-tain"deals"whichWilliams and Season werepreparing for Congelos'concurrence,the presentrecord would clearly support a conclusion that suchcomments were made in Respondent's business in-terest;they would have reflected Steelman's beliefthat the particular"deals" in question werehazardous,or that they had not been"worked" suf-ficientlytoproduce theirmaximum potentialprofits.(Respondent'sdefensivepresentationherein-particularlyPresidentBoeckmann'stestimony-suggests a contention that managementhad begun to notice similar questionable conductbeforeSteelman'sApril1968 termination-andthat,when finally rehired,he had been warned,therefore,to keep his "nose" out of other people'sbusiness.The contention however-suggested dur-ing Steelman'scross-examination by Respondent'scounsel-lacks any reliable,substantial,or proba-tive support.No specific charges of prior miscon-duct have been proffered. And Steelman deniedthat President Boeckmann-when rehiring him-had admonished him, in so many words,to mind hisown business;his denial is credited.The salesmandid concede that Boeckmann "might have"warnedhim to keep his "nose"clean;within context, how-ever,such a comment would merely have connoteda suggestion that Steelman would be well advised toeschew personal conflicts with superiors,like theverbalexchangewithBillingsleywhichhadprecipitatedhis Apriltermination. I so find.) Withthese considerations in mind,Respondent's conten-tion that Steelmanwas properly charged with job-related derelictions, sufficientlyseriousto warranthis termination,fails to persuade.Respondent contends,however,that Steelman'spurportedcomplaints and challenging commentsdirected to fellowsalesmen-whichIam requestedto considerproven,despite Respondent's failure toproduce witnesses other than Season,qualified toprovide direct,first-hand testimonywhich wouldwarrant a conclusion that such remarks weremade-demoralizedRespondent'ssalesforce.When, however, Congelosand Johnson wererequestedto describe why such purported com-mentswould havedemoralizingeffects,neithercould proffera persuasive rationale.(While a wit-ness herein,Steelmanvolunteered acomment-dur-ingcross-examination-thatRespondentmain-taineda "wonderful" well-run store, which hecharacterized as the "beststore" he had everworked in, with a fine location,excellent servicedepartment,and knowledgeablemanagers. He didnot impress me-despite the generalizedcharac-terizationsof PresidentBoeckmann,Congelos, andformer Used-Car Manager Johnson herein-as con-sistentlymalcontent.) True, Respondet's purportedcomplainants,Reza,Williams,and Season, weredescribed as momentarilyupsetand resentful ofSteelman'sconduct;Williamsand Seasons sodescribed themselves. The dealership's testimonialpresentation,however, will not-within my view-support a conclusion that they were really "de-moralized"thereby.PresidentBoeckmann'stestimony that Steelman was "continually"runningdown Respondent'sbusiness,thus "demoralizing"his fellowsalesmen,struck meas general,conclu-sionary, and hyperbolic.Inthisgeneral connection,Respondent hasproffered considerable testimonythat Steelman wasfrequentlyseen goingthrough variouspapers, deal-ing with "deals"currentlyin process,while they layon Congelos' desk.Regarding thisfactualconten-tion,however,littleneedbe said.Steelman con-ceded that he had,on occasion,gonethrough vari-ous documents on Congelos'desk whilesearchingfor hisown deals.The recordreflectsparalleltestimonybyCongelos,however,thatothersalesmen frequentlyhavescanned documents onhis desk,while searchingfor their "deal" papers,and-likewise-while searchingfor deals written byothersalesmen which might reveal "skating" so faras they wereconcerned; such tolerated searcheswould necessarilyhave requiredsalesmen to can-vass dealsproffered by their fellowsalesmen, aswell as their own. (In this connection, Ross and GALPIN MOTORS, INC.475Williams testified, credibly, that they had checkedtheir "deals" while they were on Congelos' desk,and that they had seen othersalesmen,likewise,going through Congelos' papers. Used-Car ManagerBoggio testified that when he was a salesman-be-fore he becameamanager-he had sometimesscanned papers on Congelos' desk, looking for hisown deals-and, further, that he sometimes haddone so to determine whether other salesmen had"skated" him. Additionally, Boggio conceded thathe has seen other used-car salesmen similarly occu-pied for what he believes to have beensimilarreasons.) Respondent contends that Steelman wasadmonished to desist. The record shows, however,thatRespondent's other salesmen were "some-times" similarly admonished; both Johnson andBoggio so testified. Respondent's contention thatSteelman's conduct, when he canvassed Congelos'documents, was-somehow-more gross, or morereprehensible, smacks of puffery; this trier of facthas not been persuaded. And Respondent's furthercontention that Steelman's conduct-since it sup-posedly transgressed tolerable limits-constituted aviolation of company policy sufficiently serious towarranthisdischarge,meritscharacterization,therefore, as pretextual. I so find.Steelman had-so the record shows-defiedRespondent's management by defending his fellowsalesmen's right to attend complainant Union'sNovember 13 meeting. Thereafter, he-togetherwith Ruffino, Ross, and others-had, to Respon-dent'sknowledge, attended thatmeeting.Hisdischarge followed, within a week, despite Respon-dent's previously demonstrated regard for his com-petence-and despite management's then projectedexpansion program for used-car salesmen.Withmatters in this posture, Respondent has not-withinmy view-sustained its contention that Steelmanshould properly be considered chargeable with job-relatedderelictions sufficiently reprehensible towarrant his discharge. This trier of fact is per-suaded, rather, that Respondent'smanagementwould have tolerated Steelman's purported "per-sonality conflict" with Congelos (noted by John-son), together with his purportedly abrasive com-ments, criticism, or complaints-because of hisrecognized competence and demonstrated salesproductivity-but for management's knowledge re-garding his professed union sympathies. I amsatisfied that, for Respondent's management, Steel-man'sdemonstrated support for complainantUnion's campaign, manifested on November 13 and14, consituted the final straw. And since Respon-dent's discharge decision-with respect to Steelmanparticularly-would not have been reached, withinmy view, but for considerations which the statuteproscribes, his termination must necessarily be con-sidered violative of law.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct described in sec-tion III, above-since it occurred in connectionwith Respondent's business operations, described inGeneralCounsel'sconplaintandconcededlydescribed correctly therein-had, and continues tohave, a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates, absent correction, such conduct would tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYSince I have found that Respondent engaged inand continues to engage in certain unfair laborpractices which effect commerce, I shall recom-mend that it be directed to cease and desisttherefrom, and to take certain affirmative action,including the posting of appropriate notices,designed to effectuate the policies of the Act, asamended.Specifically, since I have found that Respondentviolated Section 8(a)(1) and (3) of the statutethrough the discriminatory terminations of RobertA. Ruffino, Alexander Ross, and Sol S. Steelman, Ishall recommend that Respondent be required tooffer them immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed. It will be recom-mended further that Respondent be required tomake these individuals whole for any pay losseswhich they may have suffered, because of the dis-crimination practiced against them, by paying eachof them a sum of money equal to the amountswhich he would have earned as wages, salary, orcommission, between the date of his discharge andthe date of his reinstatement, less his net earningsduring such period. Backpay for each salesmandesignated should be computed by calendar quar-ters, pursuant to the formula which the Board nowuses. F.W. Woolworth Company,90 NLRB 289. In-terest thereon should likewise be paid, computed at6 percent per year. SeeIsisPlumbing & HeatingCo., 138 NLRB 716, in this connection.In the light of the foregoing findings of fact, andupon the entire record in this case, I make the fol-lowing: 476DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Cease and desist from:(a)Discouraging salesmen from becoming orremaining members of International Association ofMachinists,DistrictLodge 94 and its affiliatedLocal Lodge 2327, or from participating in unionor other concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion, by discharging them, or by discriminating inany other manner with respect to their hire ortenure of employment, or any term of condition oftheir employment, except as authorized under Sec-tion 8(a)(3) of the Act, as amended.(b) Interfering with, restraining, or coercing em-ployees-by discharges, by interrogationwithrespect to their union membership or activities, bythreats of reprisal because of their participation inunion activity, by statements reasonably calculatedto convey an impression that their union activitieswere under surveillance, by deliberately schedulingemployee meetings at times which would conflictwithpreviously scheduled union organizationalmeetings for the purpose of interfering with therightsof its salesmen to attend such unionmeetings,or by any like or related conduct-withrespect to their exercise of rights which the Na-tional Labor Relations Act, as amended, guaran-tees.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act, asamended:(a)Offer Robert A. Ruffino, Alexander Ross,and Sol S. Steelman immediate and full reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privileges previously enjoyed, andmake them whole for any pay losses which theymay have suffered by reason of the discriminationpracticedagainst them, consistentlywith therequirement set forth within The Remedy section ofthis Decision.(b)Notify Robert A. Ruffino, Alexander Ross,or Sol S. Steelman, if presently serving in theArmed Forces of the United States of their right tofull reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its place of business in Sepulveda,California, copies of the attached notice marked1.Galpin Motors, Inc., an employer within themeaning of Section 2(2) of the Act, is engaged incommerce and business activities which affect com-merce within the meaning of Section 2(6) and (7)of the Act, as amended.2. International Association of Machinists, Dis-trict Lodge 94 and its affiliated Local Lodge 2327,are labor organizations within the meaning of Sec-tion 2(5) of the Act, as amended, which admit cer-tain employees of Galpin Motors, Inc., to member-ship.3.Respondent herein-by questioningsalesmen,both directly and indirectly, regarding their unionmembership and activities; by declaring that theywould be required to meet higher or stricter stan-dards of performance, or that they would meet withreprisals, should they continue activity in complai-nant Union's behalf; by volunteering statementsreasonably calculated to convey the impression thattheir union activities had been or were under sur-veillance; and by making threats of discharge, orstatements that salesmen had been dischargedbecause of their union membership or activity-hasinterferedwith, restrained, and coerced its em-ployeeswith respect to their exercise of rightsstatutorilyguaranteed. Thereby, Respondent didengage in and continues to engage in an unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(1) and Section 2(6) and(7) of the Act, as amended.4.Respondent, when it discharged Robert A.Ruffino,Alexander Ross, and Sol S. Steelmanbecause of their support for, or activities on behalfof, complainant Union herein, discriminated, andcontinues to discriminate, with regard to the hireand tenure and terms and conditions of employ-ment of its employees, thus discouraging theirunion membership and their participation in con-certed activities formutual aid or protection.Thereby, Respondent has engaged in and continuesto engage in unfair labor practices affecting com-merce within the meaning of Section 8(a)( 1) and(3) and Section 2(6) and (7) of the Act, asamended.RECOMMENDED ORDERUpon these findings of fact and conclusions oflaw, and upon the entire record in the case, it isrecommended that the Board, pursuant to Section10(c) of the National Labor Relations Act, asamended, order that Respondent, Galpin Motors,Inc., its officers, agents, successors, and assigns,shall: GALPIN MOTORS, INC."Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 31, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 31,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith 2' In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 31, in writing, within 10 days from the date of this Order,what stepsRespondent has takento comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our salesmen, directlyor indirectly, regarding their union member-ship or activities.WE WILL NOT interfere with, restrain, orcoerce our salesmen, in their exercise of rightswhich the National Labor Relations Actguarantees: By declarations that they will berequired to meet higher or stricter standards ofjob performance, or that they will meet withreprisals, should they continue their supportfor InternationalAssociation of Machinists,DistrictLodge 94 and its affiliated LocalLodge 2327; by statements calculated to con-vey the impression that their union activitieshave been, or currently are, under surveillance;by threats of discharge; or by statements thatsalesmen have been discharged because oftheir union membership or activity.WE WILL NOT discourage membership in oractivity on behalf of International AssociationofMachinists,DistrictLodge 94 or its af-477filiated Local Lodge 2327, or any other labororganization, by discriminating in regard to thehire or tenure of employment of any of ouremployees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights which the National LaborRelations Act guarantees.WE WILL offer the employees named belowimmediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make them whole forany pay losses which they may have sufferedby reason of the discrimination practicedagainst them.Robert A. RuffinoAlexander RossSol S. SteelmanWE WILL notify these men, if presently serv-ing in the Armed Forces of the United States,of their right to full reinstatement, upon appli-cation, in accordance with the Selective Servicekct and the Universal Military Training andService Act, as amended, after discharge fromthe Armed Forces.All of our employees are free to become orremain members of International AssociationofMachinists, District Lodge 94 and its af-filiated Local Lodge 2327, or any other labororganization, or to refrain from becoming orremaining members thereof, except to the ex-tent that such rights may be affected by anagreement requiring membership in a labor or-ganization, authorized in Section 8(a)(3) ofthe National Labor Relations Act.GALPIN MOTORS, INC.(Employer)DatedBy(Representative) (Title)This is an official noticeand must notbe defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,Federal Building, Room 12100,11000 Wilshire Boulevard, Los Angeles, California90024, Telephone 824-7357.